Case 2:18-cv-03648-SJF-SIL Document 84-5 Filed 11/18/19 Page 1 of 91 PagelD #: 1176

Exhibit A
Case 2:18-cv-03648-SJF-SIL Document 84-5 Filed 11/18/19 Page 2 of 91 PagelD #: 1177

JUSTICE COURT: TOWN OF SOUTHAMPTON
COUNTY OF SUFFOLK: STATE OF NEW YORK

 

GV cot 12 PR a uy
PEOPLE OF THE STATE OF NEW YORK,
Case No.: 17-7008
-against-
Hon. Gary J. Weber, TI.
DAVID T. SILVA,

NOTICE OF MOTION
Defendant.

 

 

PLEASE TAKE NOTICE that, upon the accompanying Memorandum of Law in
Support of Defendant’s Motion to Dismiss, and all the pleadings and proceedings herein,
Defendant, David T. Silva, by and through his undersigned counsel, will move this Court for an
order of dismissal pursuant to NY CPL 170.30, at the Southampton Town Justice Court, 32
Jackson Avenue, Hampton Bays, New York, before the Honorable Gary J. Weber, Town Justice.

on the 27" of November, 2017. at 1:00 p.m., or as soon thereafter as Counsel may be heard.

PLEASE TAKE FURTHER NOTICE that, pursuant to NY CPLR § R2214 (2012), the
People’s opposition papers, if any, shall be served on Defendant at least eight days prior to the
hearing date.

Dated: October 10, 2017
New York, New York

MOORE INTERNATIONAL LAW PLLC

Scott, Moore, Es.

Rockefeller Center

45 Rockefeller Plaza, 20th Floor

New York, New York 10111

(212) 332-3474

(smm@milope.com)

Attorneys for Defendant, David T. Silva
Case 2:18-cv-03648-SJF-SIL Document 84-5 Filed 11/18/19 Page 3 of 91 PagelD #: 1178

To: ADA Jamie Greenwood

Office of the Suffolk County District Attorney’s Office
32 Jackson Avenue

Hampton Bays, NY 11946
5

Case 2:18-cv-03648-SJF-SIL Document 84-5 Filed 11/18/19 Page 4 of 91 PagelD #: 1179
‘

4 ‘

o

JUSTICE COURT: TOWN OF SOUTHAMPTON
COUNTY OF SUFFOLK: STATE OF NEW YORK

PEOPLE OF THE STATE OF NEW YORK,

Case No.: 17-7008
-against-

Hon. Gary J. Weber, T.J.
DAVID T. SILVA,

DEFENDANT’S MEMORANDUM
Defendant.

OF LAW IN SUPPORT OF
MOTION TO DISMISS

 

PRELIMINARY STATEMENT
The Defendant, David T. Silva, respectfully moves this Honorable Court, pursuant ta NY
CPL 170.30, to dismiss all charges against him on the basis of lack of jurisdiction. The following
three provisions apply: 170.30 (c) “The prosecution is barred by reason of a previous
prosecution, pursuant to section 40.20,” (f) “There exists some other jurisdictional or fecal

‘impediment to conviction of the defendant for the offense charged.” and (2) “Dismissal is
= =

 

oa .

on
required in furtherance of justice, within the meaning of section 170.40." =i

si on . . Lo" &

This ts not the first time Environmental Conservation Officers have unsuccessfully + a

“oO &
attempted to prosecute Shinnecock fishing in Shinnecock Reservation waters, losing eachitime. ~~
Ieeed
STATEMENT OF FACTS A
Defendant, David T. Silva, (“Defendant” or “Silya”). is a member of the Shinnececk

Indian Nation, a state and federally recognized Tribe, (“the Shinnecock Nation”). and resides 9

the Shinnecock Indian Reservation. (“the Shinnecock Reservation"). (See, Enrctiment

Document, annexed hereto as Exhibit 1)

{he Shinnecock Nation fished in the oceans, and, in what today is known as Shinnecock

Bay, for tine immemorial. This is reflected in Shinnecock ancestors. for example. retaining
Case 2:18-cv-03648-SJF-SIL Document 84-5 Filed 11/18/19 Page 5 of 91 PagelD #: 1180

a 4 . 4 a

tights to free trade under the 1664 Fort Albany Treaty, also known as, Articles between Col.
Cartwright and the New York Indians, Documents Related to the Colonial History of the State of
New York, v. Ill, pp. 67-68, and retaining the right to fish in ceded territory under the 1659
Wyandanch Deed, Records of the Town of Southampton, v. 1, p. 162, annexed hereto as Exhibits
2 and 3, respectively.

On April 20, 2017, Silva was stopped by two New York Environmental Conservation
Officers, Evan Laczi, (“Laczi”), and Brian Farrish, (“Farrish”), while Silva was fishing for eels
in Shinnecock Bay. Specifically, Silva’s eel net was set in the headwaters of Halsey Creek,
(“Taylor’s Creek” the larger body of water, in the charging instruments), which flows East to
Halsey Neck Pond, on the Eastern side of Shinnecock Bay. Silva’s eels, net, and other fishing
equipment were seized, and Silva was issued an appearance ticket alleging possession of
undersized eels in violation of New York State law, 6 NYCRR 40-1(b)(ii). Silva was later
charged with two additional offenses, ECL 13-0355 (no fish license), and 6 NYCRR 40-1(b)(iii)
(possession of eels over limit).

In response to a discovery request by the Defendant, the People disclosed a Suffolk
County Geographical Information Systems map, (“the GIS map”), which was apparently
accessed and printed through a Suffolk County website, annexed hereto as Exhibit 4.

This is not the first time one of the ECOs involved, Farrish, tried to use a map in
prosecuting Shinnecock fishing. See, People’s Exhibit 1 (map). the trial transcript, and the
Decision by the Hon. Deborah Kooperstein, dated January 28, 2009, from People of the State of
New York v, Salvatore J. Ruggiero, Case No. 08-101350, Southampton Town Justice Court,

annexed hereto as Exhibits 5, 6, and 7, respectively. '

 

' This Court ordered release of the entire record in the Ruggiero case. See Order, dated August 11, 2017.

2
Case 2:18-cv-03648-SJF-SIL Document 84-5 Filed 11/18/19 Page 6 of 91 PagelD #: 1181

t hy t

Judge Kooperstein found that the People failed to prove jurisdiction beyond a reasonable

doubt al the Ruggiero trial. (Decision, p. 3)

There were several discrepancies in the testimony presented by the
People’s witnesses regarding the water boundaries of the Shinnecock Reservation.
The New York State Environmental Police are empowered to enforce fishing
rules and regulations and their failure to have clarity with regard to the exact
boundaries constituting tribal fishing territory cannot be ignored. In order to find
this defendant guilty, the People were required to prove beyond a reasonable
doubt that the illegal fishing occurred within the jurisdiction of the State of New
York. The defendant succeeded in creating doubt that this defendant was fishing
outside the boundary of the Shinnecock Reservation. It is the opinion of the Court
that such a doubt created a presumption, not rebutted by the prosecution, that the
laws of the State of New York may not be enforced. The Court of Appeals in
Mulkins v, Snow stated “..no law runs on an Indian Reservation save the Indian
Tribal Law and custom.” Mulkins v. Snow, 232 N.Y. 47, 133 N.E. 123 (1921).

Therefore, based on the testimony heard and the evidence submitted, the
Court rules as follows. The People have failed to prove their case by the requisite
standard of proof, beyond a reasonable doubt. The Court finds the defendant not

guilty of violation Sections 40.1b11i, 40.1b1i, and 40.b1i of the Environmental
Conservation Law.

ECO Farrish testified at the Ruggiero trial on the jurisdiction element of those ECL
charges, and testified he created the map introduced in Ruggiero as People’s Exhibit 1. (Trial
transcript. (T), Brian Farrish, December 1, 2008, p. 17, Ins. 17-19). Farrish also testified that the
vessel in Ruggiero was located in Shinnecock Bay. (T, p. 18, Ins. 12-19)

Q. Officer Farrish the coordinates that you listed, what are those coordinates?
A. These coordinates are the latitude and longitude of the vessel when we
arrived on scene.
Q. And what body of water does that latitude and longitude occur in?
A. Shinnecock Bay.

On cross-examination, Farrish admitted he was trained that the Shinnecock Reservation

“is off limits” and admitted he was not sure how far the reservation boundaries extended into the

surrounding waters. (T, p. 20, Ins 23-25)
Case 2:18-cv-03648-SJF-SIL Document 84-5 Filed 11/18/19 Page 7 of 91 PagelD #: 1182

t 4 t \ 4

Q. So is it fair to say that you’re not sure?
A. Yes.

Also in other cases, charges initiated by some of these same Environmental Conservation
Officers, including Farrish, involving Shinnecock fishing have consistently been dismissed. See
disposition records in People v Gerrod T. Smith, Case No. 08-101351, People v. Jonathan K.
Smith, Case No. 09-031419, People v. Jonathan K. Smith, ev-09-0571 (NYED), annexed hereto
as Exhibits 8, 9, and 10.

ARGUMENT
The charging statute, 6 NYCRR 40-1 (b) provides in pertinent part:
General provisions.
(1) It is unlawful! for any person to take or possess on the waters of the marine and
coastal district, as defined in Environmental Conservation Law (ECL) section 13-
0103. or the shores thereof, or anywhere inland from such shores in the Counties
of Suffolk, Nassau, Queens, Kings, Richmond, New York, Bronx, and those

portions of Westchester County within the marine and coastal district bordering
on Long [sland Sound, fish of the species listed in Table A, B or C:

 

(ii) of a size less than that specified for such species or outside of any slot size
limit specified for such species;

(iii) in excess of the possession limit or trip limit specified for such species,
except that where a weekly limit or biweekly limit is specifically authorized by
the department pursuant to subdivision (i) of this section, such fish shall not be
taken or possessed in excess of the weekly limit or biweekly limit specified for
such species;

[emphasis added]

The other charging statute, ECL 13-0355, provides, in pertinent part:

(1) Definitions of registrations; privileges. A recreational marine fishing
registration entitles the holder who is sixteen years of age or older to take fish
from the waters of the marine and coastal district and to take migratory fish of the
sea from all waters of the state, except as provided in sections 13-0333 and 13-
0335 of this title. A recreational marine fishing registration is effective for one
year from the date it was issued.
Case 2:18-cv-03648-SJF-SIL Document 84-5 Filed 11/18/19 Page 8 of 91 PagelD #: 1183

’ \ & ’ a

[emphasis added]

The above jurisdictional language restricts the People’s jurisdiction to state and county
waters.
The law provides for a presumption of unabrogated Indian fishing rights
We start with the legal doctrine of retained treaty rights. U.S. v. Winans, 198 U.S. 371,
381 (1905) (“the treaty was not a grant of rights to the Indians, but a grant of right from them -- a
reservation of those not granted.”). Treaties and laws must be construed in favor of Indians, and
the Supremacy Clause precludes application of state game laws to a tribe on ceded territory.
Antoine v. Washington, 420 U.S. 194, 199 (1975)(“The canon of construction applied over a
century and a half by this Court is that the wording of treaties and statutes ratifying agreements
with the Indians is not to be construed to their prejudice.”), Indians’ historical hunting and
lishing rights are kept absent an express abrogation of such rights by Congress. Menominee
Tribe of Indians vy, U.S., 391 U.S. 404, 412 (1968)(“We decline to construe the Termination Act
as a backhanded way of abrogating the hunting and fishing rights of these Indians.”)
As Justice Kooperstein stated in Ruggerio,
“The Court of Appeals in Mulkins v. Snow stated “..no law runs on an Indian
Reservation save the Indian Tribal Law and custom.” Mulkins v. Snow, 232 N.Y.
47,133 N.E. 123 (1921).”
Ruggerio Decision, at 3.
In the instant case, there has been no abrogation of Shinnecock fishing rights.
The Shinnecock have a free trade treaty right, and retained fishing rights on ceded territory
Article 3 of the 1664 Fort Albany Treaty provides:
That they may have free trade, as formerly. [emphasis added]

As such, the Shinnecock have a treaty based right to free trade.
Case 2:18-cv-03648-SJF-SIL Document 84-5 Filed 11/18/19 Page 9 of 91 PagelD #: 1184

r 4 € 1 4

The 1659 Wyandanch Deed contains the following explicit language reserving fishing
rights, when territory was ceded on the behalf of the Shinnecock:
And it is also agreed that we shall keepe our privilege of fishing, fowling, or

gathering of berries or any other thing for our use, and for the full and firme
confirmation hereof we have both parties set too our hands markes and seals

interchangeably The date and year above written
[emphasis added]
The GIS map disclosed by the People shows that Silva was ticketed for fishing in the
traditional Shinnecock fishing grounds of the Shinnecock Bay estuary, an area of retained fishing

rights, whether or not outside Shinnecock Reservation waters.

The People’s GIS map shows the People are re-litigating an old issue of Shinnecock Reservation

jurisdiction, and Collateral Estoppel bars re-prosecution.

The GIS map disclosed by the People shows the People, and ECO Farrish in particular,
are merely attempting to re-prosecute an issue of Shinnecock Reservation jurisdiction they
already lost, and re-prosecution is barred by Collateral Estoppel. “Application of the principle
inevitably has two phases. The first is to determine what the first judgment determined, a process
in which, as the Sealfon case makes plain, the court must look not simply to the pleadings but to
the record in the prior trial. The second is to examine how that determination bears on the second
case.” United States v. Kramer, 289 F.2d 909 (2d Cir. 1961). See also, People v. O'Toole, 2013
NY Slip Op 08193, December 10, 2013 (NY Court of Appeals) (“This case is controlled by our
holding in People v Acevedo (69 NY2d 478, 480 [1987]) that "the doctrine of collateral estoppel
can be applied to issues of ‘evidentiary’ fact." As we explained in Acevedo, in the analysis of
collateral estoppel issues, facts essential to the second judgment are considered "ultimate" facts;
other facts are only “evidentiary” (id. at 480 n 1), Under Acevedo, when an issue of evidentiary
fact has been resolved in a defendant's favor by a jury, the People may not, at a later trial, present

evidence that contradicts the first jury's finding.”)

6
Case 2:18-cv-03648-SJF-SIL Document 84-5 Filed 11/18/19 Page 10 of 91 PagelD #: 1185

f h é ' a =

In Ruggiero, a judgment of dismissal issued from this Court, which determined that,
through the People’s own conflicting testimony, including that of ECO Farrish, the People failed
to prove the element of jurisdiction - specifically the People failed to prove beyond a reasonable
doubt the boundary line of the Shinnecock Reservation waters. Now, 9 years later, ECO Farrish
wants a “second bite of the apple,” but re-litigating the same issue is barred by collateral
estoppel. The present Defendant is not the same defendant in Ruggiero, however the non-Indian
defendant in Ruggiero was fishing with a Shinnecock Indian on board the vessel in Shinnecock

Bay whose tickets were dismissed.
CONCLUSION

The law and facts show the People lack jurisdiction to bring fishing charges against the
Defendant and other Shinnecock Indians for fishing in Shinnecock Reservation waters of
Shinnecock Bay. Yet, the People, and ECO Farrish, continue to do so, burdening the courts, and

now this Defendant.

RELIEF REQUESTED
The Defendant, David T. Silva, respectfully requests this Honorable Court to dismiss all

charges against him.

Dated: October 10, 2017

New York, New York
MOORE INTERNATIONAL LAW PLLC
By:

li

Scott Ml. Moore. Esq.

Rockefeller Center

45 Rockefeller Plaza, 20th Floor

New York, New York 10111

(212) 332-3474

(smm@milope.com)

Attorneys for Defendant, David T. Silva

 

7
Case 2:18-cv-03648-SJF-SIL Document 84-5 Filed 11/18/19 Page 11 of 91 PagelD #: 1186

DEFENDANT’S
EXHIBIT 1

 

 

 

 

 
Case 2:18-cv-03648-SJF-SIL Document 84-5 Filed 11/18/19 Page 12 of 91 PagelD #: 1187

: t
A A

SHINNECOCK INDIAN NATION
Shinnecock Indian Reservation
P.O. Box 5006
Southampton, New York 11969-5006
Phone (631) 283-6143 Fax (631) 283-0751

 

Tribal Trustees

Frederick C. Bess, Chairman
Lance A, Gumbs

Gordell Wright

May 13, 2008
TRIBAL VERIFICATION

To Whom It May Concern:

This letter is to verify that David Taobi Silva is a member of the SHINNECOCK
INDIAN TRIBE of NEW YORK STATE.

This letter is to be used solely for educational purposes.

Sincerely,

Sx bieule ae,

Frederick C. Bess

Lance A. Gumbs

 
Case 2:18-cv-03648-SJF-SIL Document 84-5 Filed 11/18/19 Page 13 of 91 PagelD #: 1188

DEFENDANT’S
EXHIBIT 2
Case 2:18-cv-03648-SJF-SIL Document 84-5 Filed 11/18/19 Page 14 of 91 PagelD #: 1189

' a

im cali Ca ae

LONDON DOCUMENTS: ko° G7

Col, Niaolts ta tha Governor and Council of Boston.
{Now Eneiand, L 24. J

To the Govern’ and Couneill of Boston.
Gentlemen.

t have herewith sent yow a copy of a Comission from the 1.4 Commissioners of Prizes
wherein Lam empowered as one of the Sub- Commissioners for New England. whilst His Ma" shall
bo in hostility with the Dntch. In prosecution of the trast reposed in mee aa Sub-Cémissioner
ium oblig‘d to give yow advertisement hereof, and that yow will please to give-strict.order in all
your parts from time to time that seimre be made‘of all and every Dutch ship vessell or goods
belonging to the Btates of the United Provinces of the Netherlands their subjects or inhebitanta
within any of their dominions, as also if any prizes shall be brought into any of your ports by
say persons cémissionated thereunto by his it. H' the Duke of Yorke, that yow will please to
cause the same to be preserv’d entire without immbezlement, with all their papers, bills of lading
_ ov ather vwritinges, untill sucha legall prosecution'can be made ania directed by His Mat
authority Lo the LY Cémissioners, and given at large in their L» instractions to mee and Capt.
Philip Carteret, as Sub-Cémmissionera in N. England; wherein your assistance and concurrence
is requiaite for His Ma" service, as also that some able and fitting persons be chosen in your
Colemy to sitt aa a Court af Admiralty when ocension presenta. Be pletsed also to remitt unto
toe Yor proceedings herein, according to the resolutions yow shall take ; and if in thi or any

chher quality I can render myselfe serviceable to yourselves you may cOmand mee as

| About July, ] 1664. ; Yor aff™ humble Servant

R. Nicorra,

Articles between Col. Cartwright and tha New York Indians.
{ New England, f, 807. ]

AxricLes made and agreed upon the 24" day of September 1664 in Fort Albany
between Ohgehando, Shanarage, Soachoenighta, Sachamackaa of y* Maques;
Anaweed Conkeeherat Tewasserany, Aschanoondah, Sachamakaa of the
Synicks, on the one pari; and Colonell George Cartwright, in the behalf of
Colonel Nicolls Governour under his Royall Highnesse the Duke of Yorke
of nll his territoryes in Amefica, on the other part, as followeth, viz‘ —

 fnprimis. Itis agreed that the Indian Princes rbove named and their subjects, shall have all
such wares and conumodities from the English forthe future, as heretofore they had from the Dutch.
» ‘Phat if any English Duteh or Indian (under the protece6n of the English) do any wrong
gait or violence to auy of y* enid Princes or their subjects in any sort whatever, if they
compleine to the Governot ¢ a NewYorke, or ta the Officer in Cheife at Albany, if the peraon
a. olfinding can be discovered, that person shall receive condigne punishrn' and all due satisfaccdn
aly ul he given; and the like shall be done for all other English Plantatians,
That if any Indian belonging to any of the Sachims aforesaid do any wrong injury or
comage to the English, Dutch, or Indians undor the protection of the English, if complaint be

 
gt 8-cv-3648-SJF-SIL Document 84-5 Filed 11/18/19 Page 15 of 91 PagelD #: 1190

 

68 NEW-YORK COLONIAL MANUSCRIPTS.

 

made to y* Sachima and the peraon be discovered who did the injury, then the person so See
offending shall be punished and all jnat satisfaceén shall be given to any of His Ma" subjects in AE
any Colony or other English Plantaodn in America. A
4, Tho Indions at Wamping and Ispachomy and all below the Manhatans, aa also all those
shat have submitted themeelves under the protecoén of His Ma are included in these Articles

of Agreament and Peace ;
In confirmacin whereof the partyes aboye mencéned have hereunto seit their hands the day :
and years above written a
Grorce Canrweaienr {

Tn the presence of

—_ a

T. Willett .
John Manning 7
Tho. Breedon

Dan. Broadhead

; Smith John
{ his marke

xX i Stephen an Indian

his marke

  

 

Tunes Anticixs following wer likewise proposed by the anmo Indian Princes
& consented to by Colonel Cartwright in behalfe of Colonell Nicolls the 25%
day of September 1664,

1 That the English do not assist the three Nations of the Ondiakes Pinnekooks and
Pacamiekookes, who murdered ono of the Princes of the Maques, when he brought ransomes &
presents to them upon a treaty of peace. ,

® That the English do make pence for the Indian Princes, with the Nations down the River.

3, ‘Phat they may have free trade, as formerl ye

4. That they nay be lodged in houses, as formerty.

5. "Phat if they be bantan by

(eo the three Nations ahove mencdned, they mry receive
accommodacén from ye English.

Col. Nicolls to the Seoretary of State,
(Stats Paper Oitice, Trade Papers. XV. 42]
Fort James in New Yorke
Right Hon this day of Getober 1664.

Since my last by Capt. Hill and Capt. Groves here is arrived Capt. Hyde, to whose more nmnple
paeon of the reducing Delaware Bay, I must referre my eclfe. My instructions to Sir Robt
arr tooke the effect which was design'd, for by a distinct treaty and agreement with the

L

i
Case 2:18-cv-03648-SJF-SIL Document 84-5 Filed 11/18/19 Page 16 of 91 PagelD #: 1191

DEFENDANT’S
EXHIBIT 3
   
       
 

CORRS: TOWN OF EOUTHAMPTON

 

', Deed to lobn Ogden

 

Woyanga:

      
 
     
   
    
    
     
      
    
 
 

 

May 12 165% Be it knewne unto allmen thal by this present
LY Winadanee Sache of Paumanwehe on Lang Tslond linye
my sonne Wereayac mibouy

 

ernie censiieration, and wit
,qdven and granted unto Mr lebs Oaden and hy

   

  

ntract of Jand, beginning ar

 

f rer, Uday freely giver a certs
the AE end of Southampton bounds, witelt Tund is houndect,

eastward with Southampton bounds, and with & srual] piece of nien.-

dow which I gave to Mr fonn Gosmer, whieh he 1 to enjoy, Northward
fu ie water of the bay and ito the creek of Aceabeucke, Westward

to the place called Pehecannache, and Southerly ¢o Potuneke, thre

miles landward in from the high water marke, and ereeke of ac.
caboucke, and soc to the weat, Gut from this three miles bredth af
jand southward all the land and meadows towards the sonth sea, the
beach only excepted which is sold to Tohn Soaps Y say all the iancs
have sold fer a considerable price untu Mr. Tohn Oy-
Ter upon coni~

  
 
   
     
     
     
     
    
    
     
     
     
   
     
    
   
    
     
     
     
    
     
 
 

and meadows ©
den for himself his heira executors and nssigns for e
first that ‘Thomes Halsey and hig associates shall
alnce af mendow called quaquanantick, the
er to him or them, but the land Iving
northward he shall or may

tions as followeth,
have the privilege of the
‘tera of yenra formerly gr
hebweene quaquanantack and three miles,
, possess and improve 7 at present, but when the years of the aforevaid
‘Yhomag Halsey shall be explred, then shall the aforesaid Mr Fohn Og-
den of his assigns fully possess and imprev
oresaid, and then shalk pay or cause to be paid
and assignes the cure of twenty-

e all quaquandntuck "iea-

daw with the rest st

unto me Wyandance my heirs
flue shillings 4 yeare a5 a yeatly ncknowledgesue. ni or rent far ever,

And it ig also agreed that we ahall keepe our privilege ef Tishing,
fowling, or gathericg of bevries of any ather thing for our use, and
for the full and firme confirmation hereef we hare both parties get
toy aur hands markes and seals terchangahly The date and ¥

 

  
    
   
   
    
 

phove wrilten
[OHIN OGDEN jb. 5.

In the peasence ef us
GCAVID G ARTINER
LION GARDINER

  

Beeorde oe S€

peti

‘Tree d) Su tea itt

LL. pled
Case 2:18-cv-03648-SJF-SIL Document 84-5 Filed 11/18/19 Page 18 of 91 PagelD #: 1193

3

DEFENDANT’S
EXHIBIT 4
Case 2:18-cv-03648-SJF-SIL Document 84-5 Filed 11/18/19 Page 19 of 91 PagelD #: 1194

os

goasoasorecoszaraeo

a an
SoNICIOH v ‘ONOWVIO.

  

woe?

 

 

 

‘, at | ese ;, z
; He .
E
ia3dis + ‘ Te EME Se Sse PE
— AaaWIS: i
USEWAN t :
7 Sag " Te FG Wear er tient
MAGWAN {f : : Heat OPE Me
AV XYL & :
f i
& !
aWVN IS¥t-' a ae : ; Shasage
_ pu i Pant me veh te a
Fa a i 4
1

 

  

 

 

 

Hy ts
Fa “a
p é
fr ae +
“Pa = ‘
{ a 7: a i
: { z: 1 *
' ir | és . é
Le oF ! is =
Piece \ : :
S : " : >
it { ' na thd
on : ; is = i _
? EF i 4 ;
i z wat . tie =

 

AN ‘AMUROD *OUNS JSAABIA SID Gi
 
Case 2:18-cv-03648-SJF-SIL Document 84-5 Filed 11/18/19 Page 21 of 91 PagelD #: 1196

DEFENDANT’S
EXHIBIT 5
Case 2:18-cv-03648-SJF-SIL Document 84-5 Filed 11/18/19 Page 22 of 91 PagelD #: 1197

  

 

 

 

 
   
   
  
      
        
 

 

 

 

 

  

   

  

 

  

 

     
 
    

 

       
 

‘ '
Ti , ‘
be ATT Street Atlas USA® 2004
| Wid: 23 Wid? 3 Wie 25" B Wit i
g
a
o
“ 2
yo ‘ ; . hy é
a er . i : j \ y z
‘ ioe
: jeer eNO ete tree | %
: : | ae ‘
a . parry spe Eine terneentiereap tire mnie net PTET
certs beta pee vot : : i
zs foo, . sh ; = z
: 2 chinnesock Hills =
i ‘ , i é ey Si
2 i
ke ’ i suet ey
L Shinnecock Indian §fh ce
af eservalion «fee . at h
‘ 5 tovernbar Ww
: 2 e Q ro Saw i fee te : :
= : : : tt ray od Coopers |-
' t postion: CAT 40.61.8023 LONG 72.20.948 i Neck Pans
; : : 40/0008 aE 11108 um
Area 10E y

Noidel NY 4446PG. ”

 

 

 

 

 

Mad oor

 

 

 

 

   

 

 

 

 

 

 

 

 

 

 

is
anit

iy

2

# 2003 DeLorme, Strovt Atlas USA® 2004. 1" a = ae.
wiew.delorma.com inn (14.0% gS 12 43,750

 

We3645.8AR © Dalazoom 122
Case 2:18-cv-03648-SJF-SIL Document 84-5 Filed 11/18/19 Page 23 of 91 PagelD #: 1198

DEFENDANT’S
EXHIBIT 6
Case 2:18-cv-03648-SJF-SIL Document 84-5 Filed 11/18/19 Page 24 of 91 PagelD #: 1199

10

1i

12

13

14

15

16

L7

19

20

21

22

23

24

Zid

STATE OF NEW YORK: TOWN OF SOUTHAMPTON
SOUTHAMPTON JUSTICE COURT

ee ee ee ee ee ee ee ee i x
In the Matter of:
THE PEOPLE OF THE STATE OF NEW YORK,

Plaintiff.

Index No. 08-101350
-against-

SALVATORE J. RUGGIERO,

Defendant.
eee a a a a ee ee a ee ie ee ~

December 1, 2008

116 Hampton Road,
Southampton, New York

BE F OR E: Honorable Deborah Kooperstein
Case 2:18-cv-03648-SJF-SIL Document 84-5 Filed 11/18/19 Page 25 of 91 PagelD #: 1200

10

il

12

13

14

15

L6

sea

18

19

20

21

22

23

24

25

PEOPLE -VS- S. RUGGIERO 2

APPEARANCES

SOFFOLK COUNTY DISTRICT ATTORNEY'S OFFICE
Attorneys for the People

32 Jackson Avenue
Hampton Bays, New York 11946

BY: KIMBERLY SHALVEY, ESQ.

SALVATORE RUGGIERO, Defendant, Pro Se
Case 2:18-cv-03648-SJF-SIL Document 84-5 Filed 11/18/19 Page 26 of 91 PagelD #: 1201

'
’

10

11

12

13

14

15

16

Le}

18

al

22

23

24

29

PROPLE -VS- S$. RUGGIERO 14

BRIAN FARRIS H, the
Witness herein, having first been
duly sworn by a Court Officer of the
State of New York, was examined and
testified as follows:
BY OFFICER CARTER:
Q. Please state your name, rank, and
affiliation for the court reporter.
A. New York State Environmental Conservation
Officer Bryan Farrish, 512. ECO.
THE COURT: You are under oath.
You may question the witness.
MS. SHALVEY: Thank you.
DIRECT EXAMINATION
BY MS, SHALVEY:
Q. Officer Farrish, by whom are you currently
employed?
A. New York State DEC.
Q. And for how long have you been employed by
the DEC?
A. Approximately, four years.
Q. What training do you have that enables you
to perform your duties as a DEC officer?
A. Six month academy.

Q. Now do you empower to enforce the New York
Case 2:18-cv-03648-SJF-SIL Document 84-5 Filed 11/18/19 Page 27 of 91 PagelD #: 1202

LO

ara

Le

13

14

15

16

17

18

19

20

21

22

23

24

25

: '

PEOPLE -VS- S. RUGGIERO 15

state Environmental Conservation Law?

A. Yes, I do.

Q. Directing your attention to October Sth of
2008, were you working on that date?

A. Yes, I was.

Q. What tour were you working?

A. I believe I started at 9 o'clock,

@- And what area were you assigned to?

A. I am assigned to Nassau and Suffolk
Counties. Marine Unit.

Q. And where is the Marine Unit based out
of?

A. Our Headquarter's in located at 205 North
Belle Meade Road, East Setauket.

Q. And if you recall, directing your attention
to approximately 11:00 that morning, where were
you?

A. At 11:30 in the morning, I was working the
Coast Guard vessels. I received a call from
dispatch saying that there were violations in
progress in Shinnecock Bay and to respond to
the United States Coast Guard Station in
Shinnecock.

Q. And is Shinnecock Bay one of the waterways

that you have jurisdiction over?
Case 2:18-cv-03648-SJF-SIL Document 84-5 Filed 11/18/19 Page 28 of 91 PagelD #: 1203

10

11

12

vs

14

15

16

7

18

20

21

22

23

24

25

PEOPLE -VS- S. RUGGIERO 16

A. Yes.

Q. Did there come a time when you responded to
that vessel in the water?

A. Yes, there was,

QO. What vessel was that?

A. When we arrived at the Coast Guard Station,
we were underway. Approximately 10:58 hours and
we arrived to the disabled vessel which was
anchored up at approximately 11:05,

Q. And did you recall how many people were on
that vessel?

A. There were approximately two persons on
board,

Q. Did there come a time when you identified
those people?

A. Yes.

Q. And who were they identified ta be?

A. Two individuals. One was Salvatore
Ruggiero and the other one was Mr. Jared
Smith.

Q. And where were these vessels located?

A. Their vessel was located approximately 1.77
miles northeast of Shinnecock Inlet and
approximately 4,000 feet from Heady Creek.

MS. SHALVEY: Your Honor, may I
Case 2:18-cv-03648-SJF-SIL Document 84-5 Filed 11/18/19 Page 29 of 91 PagelID #: 1204

4

10

11

12

13

15

16

17

18

19

20

21

22

23

24

25

PEOPLE -VS- S. RUGGIERO 17

have this one page document marked
for identification?

THE COURT: You may.

(Whereupon, a decument, marked as
People's Exhibit 1 for
identification purposes only.)

Q. Officer Farrish, if you could just look at
what I handed you and look up when you're done?

A. (Witness complies.)

Q. Do you recognize that document?

A. Yes.

QO. And what is it?

A. This is the document of the coordinates of
the vessel in which I received from the Coast
Guard when we arrived on scene, the latitude and
Longitude.

QO. Who created that actual document?

A. I created this document on our Lornet
(phonetic) system on our computers.

Q. And is that system used within the regular
course of business as a DEC officer?

A. Yes.

Q. And is the piece of paper in front of you
the same or substantially the same condition as

when you created that document?
Case 2:18-cv-03648-SJF-SIL Document 84-5 Filed 11/18/19 Page 30 of 91 PagelD #: 1205

+ ’

10

ll

12

13

14

15

16

17

18

19

20

21

22

23

24

25

. ‘ t

PEOPLE -VS- 8. RUGGIERO 18
A. Yes.

MS. SHALVEY: Your Honor, at this
time, I would ask to have that map
moved into evidence,
THE COURT: Show it to the
defendant.
Any objections?
MR. RUGGIERO: No objections.
(Whereupon, People's Exhibit 1,
document, was entered into evidence
at this time.}

Q. Officer Farrish the coordinates that you
listed, what are those coordinates?

A. These coordinates are the latitude and
longitude of the vessel when we arrived on
scene.

Q. And what body of — does that latitude
and longitude occur in?

A. Shinnecock Bay.

Q. And where in relation to Shinnecock
Reservation property is that coordinates?

A. Approximately, 4,028 feet from the entrance
off Heady Creek.

®. And to the best of your knowledge,

where does Shinnecock Native American property
Case 2:18-cv-03648-SJF-SIL Document 84-5 Filed 11/18/19 Page 31 of 91 PagelD #: 1206

14

15

16

Lot

18

19

20

24

22

23

24

25

PEOPLE -VS- S. RUGGIERO LS

end?

A. To the best of my knowledge it ends on the
land itself. I know they have -- they split the
creek. Heady Creek right down the middle. So on
one side.

Q. And when you approached this vessel, was he
near Heady Creek?

A. Wo, he was not.

Q. Was he any where near Native American
Property?

A. No.

QO. Did there come a time when you issued
summons to any person on that vessel?

A. Yes, we did.

Q. And who did you specifically issue --

A. I specifically issued summons -- three
summons to Jared Smith.

Q. And to your knowledge, was anyone issued to
the defendant, as well.

A. Yes. He was written three as well.

MS. SHALVEY: Okay. I have no
further questions.

THE COURT: Cross Examination?

MR. RUGGIERO: Yes,

CROSS EXAMINATION
Case 2:18-cv-03648-SJF-SIL Document 84-5 Filed 11/18/19 Page 32 of 91 PagelD #: 1207

10

11

12

13

14

LS

16

17

18

13

20

21

22

23

24

25

PBOPLE -VS~ S. RUGGIERO 20

BY MR. RUGGIERO:

Q@. Do you consider yourself -- let me retract
that.

In all your training as a DEC officer, how
much of it is dedicated to Native American rights
within the DEC law?

A. In the academy we are trained, basically
anything with the fish and wild life on the
reservation itself is -- is pretty much off
limits to us. They can do whatever they want.
They have the right to do whatever they want.

Q. Okay. To the best of your knowledge, is
there any concrete law in the books that you as
DEC agent has to follow that states that the
reservation and where the water begins, does it
end there?

A. Not what -- yes, that is what I believe,

QO. Is it law?

A. In the law it briefly states anything on
the reservation.

QO. So is it fair to say that you're not

sure?

MR. RUGGIERO: No more

questions.
Case 2:18-cv-03648-SJF-SIL Document 84-5 Filed 11/18/19 Page 33 of 91 PagelD #: 1208

+

10

il

12

13

14

15

16

17

18

19

20

21

fia

'
4

PEOPLE -VS- S. RUGGIERO 21

THE COURT: Okay.
MS. SHALVEY: Just one more, Your
Honor.
REDIRECT EXAMINATION
BY MS. SHALVEY:

Q. Officer Farrish, what law and rule applies
to Native Americans off the reservation with
regards --

A. With regards off the reservation,
everything ECL and any additional wildlife
Law.

MS. SHALVEY: No further
questions.

THE COURT: You may step down.

Any other witnesses?

MS. SHALVEY: One further
officer, Officer Snowden.

THE COURT: Okay. We are going
to take a short recess.

(Whereupon, a short recess was
taken at this time to conduct
arraignments.)}

THE COURT: Call the officer.
Case 2:18-cv-03648-SJF-SIL

10

11

12

LS

14

15

16

7

18

19

20

aL

22

23

24

29

Document 84-5 Filed 11/18/19 Page 34 of 91 PagelD #: 1209

' f
*

PEOPLE -VS- S. RUGGIERO 40

INDEX TO TESTIMONY

Witness Page

Lt. Joseph Vollado

By Mr.

By Mr.

Shalvey 4/20

Ruggiero Lye

Officer Brian Farrish

By Mr.

By Mr.

Shalvey 14/16
21/6
Ruggiero 20/2

Officer Eoin Snowden

By Mr.

By Mr.

Shalvey 22714
29/8
Ruggiero PU 2
Case 2:18-cv-03648-SJF-SIL Document 84-5 Filed 11/18/19 Page 35 of 91 PagelD #: 1210

PEOPLE -VS- S. RUGGIERO 41

2 Salvatore Ruggiero

4 By Mr. Ruggiero 32/17

5 By Mr. Shalvey 34/7

10
Ll
12
13
14
15
16
17
18
19
20
21

Ze

24

25
Case 2:18-cv-03648-SJF-SIL Document 84-5 Filed 11/18/19 Page 36 of 91 PagelID #: 1211

10

1.

12

13

14

15

16

Li

18

13

20

va

22

23

24

25

PEOPLE -VS- S$. RUGGIERO 42

CERTIFICATION

I, Jessica DiLallo, a Notary Public for
and within the State of New York, do hereby
certify:

THAT, the witness(es) whose testimony is
herein before set forth, was duly sworn by me,
and,

THAT, the within transcript is a true
record of the testimony given by said
witness(es).

I further certify that I am not related
either by blood or marriage to any of the
parties to this action; and that I am in no

way interested in the outcome of this matter.

4N WITNESS WHEREOF, I have hereunto set my

hand tnis day, June 30, 2017,

(Jessica DiLallo}
Case 2:18-cv-03648-SJF-SIL Document 84-5 Filed 11/18/19 Page 37 of 91 PagelD #: 1212

DEFENDANT’S
EXHIBIT 7
Case 2:18-cv-03648-SJF-SIL Document 84-5 Filed 11/18/19 Page 38 of 91 PagelD #: 1213

SUSTICR COURT: TOWN OF SooTHAMPTOR’ ,
COUNTY OF SUFFOLK: STATE OF NEW YORK

Tn a ec ct

PEOPLE OP THE STATE OF NEW YORX :

~against- : Docket No. 08-101350

ee tee

DECISION
SALVATORE I, RUGGIERO

Defendant

 

!
!
{
|
Moot aa we

Defendant is charged with violating the fellowing Sectiona of
the Environtental Conservation Law of the State of New York (ECL)
Section 46.iblii, Possessing undersize blackfish; Section 40.ibii,
Possessing undersized flounder: and -Section (40. lb1i, Posseseing
undersized porgy. The case wes tried before the bench; the
defendant represented himself.

The trial consisted of testimony from the arresting
oflicer, two other officers who were present. and the cefendant.

The People’s first witness was Tievtenant Joe Biletto7 NC
employed by the New York State Environmental Police for twenty-
three years and the Supervisor of marine enforcement for Long
island. His testimony is as follows: On October 6, 2008, he was
working the 8 AM to @ PM shift on a Coast Guard boat when he
received @ call from Salvatore Rugogiera stating he had illegal
fish, needed assistance and wanted to be arrested. He arrived at
the vessel and both the defendant and Gerrod Smith were on board.
They admitted having illegal fish an board and they showed him the
catch. The fluke season ended on September i; the scup season
ended September 26; and the two blackfish on board were too small.
he stated that Heady Creek is exempt and outside hie Jurisdiction
Secause it’s considered tribal land. He didn’t issue the tickets,
Officer Snowden issued the defendant these tickets. Under cross-~
examinationf{ he said ne remembered being asked by the defendant
what the bh ries of the Shinnecock Reservation were, Re thinks
State watere go ont three miles. 5

An arresting officer, Officer Brian Parrish.of the New York
State Environmental Police, testified that he has heen employed by
this New York State agency for four years. He further testified.
that on October 6, 2008, he was on a vessel responding te a call.
 
   
     

  
  
 
    
  
  

, under the theory of “communtty.p

Docket No. 08-101350

“the defendant and. Gexrod ‘Smith on board. Their vessel

 

[i tons from Heady Creek. The. People entered a map of the
nates into evidence to suppaet: ‘ thia testimony {People’s

 

ander cross-examination,
kad been trained at the Academy that
“ht: limits te them. He also

 

 
 
 
   

 

"Ghat he thinks a
to the Reservation.

    

   
       
   
   
 
   
 
 
 
  
 
 
  
 
  
 
  
 
   
  

The vienna officer, sestitied: as festa
for five years and is assigned to
2207 3 he was assigned to Lang Islan c
Re was at the Shinnecock Inlet’
undersize fish. He boarded a vess
defendant was one cf them. He saw
ieunder, fluke, porgies and ble
ceded Beptenbes i: porgie Seas

Under cross-examination, he
tne vessel and wasn’t sure if)
fish. On resdirect, he stated
both passengers because beth

The eran: salva

Americans can tis d
Officers.

Under cross-«

Ger rod Smith becuse & was’ hon: the impression that.
Trbal territory

in this crimimal matter, as in all criminak t#t4
people must sustain the burden | of proof pursuant to the £
Criminal Procedure Law {CPL} Section 70.20 which states:. oe
See ne ea ae

. Docket No. 68 ~101350

“He conviction of an offense by verdict is valid unless based

Upon trial evidence which is legally sufficient and which

Establishes beyond a reasonable doubt every element of such .:
ws offense and the defendant’ s commission thereof.”. \

: } There were severai Giscrepancies in the testimony presented Li
if 4 by the People’s witnesses regarding the water boundaries of the ode
i 8 Shinnecock Reservation. The New York State Environmental Police
foe are empowered to enforce fishing rules and regulations and their

poo failure to have clarity with a4 tO the exact boundaries
zp constituting feibal “Fishing teziltory Gamoe Seed ee
: to find this defendant guilty, the People were required to prove

beyond 4 reasonable doubt that the illegal fishing ocourred within

the Jurisdiction of the State of New York. The defendant succeeded i
in creating doubt that this defendart was {shi roe :

boundary "of the Shinnecock Reservation. it ts the opinion of the ~~ -
Court that such a doubt created a presumption, not rebutted by the
Prosecution, that the laws of the State of New York may mot be . £8

enforced. The Court of Appeals in Mulkins v. Snow Stated “. ono

i law runs on an Indian Reservation Save the Indian Tzribsl Law and
a custom.” Mulkins v, Snow, 232 Noy. 47, 133 NLR.123 (19213.

 

4 Therefore, based on the testimony heard and the evidence £
: Submitted, the Court rules as follows. The People have failed to 3

Prove their case by the requisite standard of Proof, beyond a fi
reasenable doubt. The Court finds the defendant not guilty of {i
violating Sections 40,ib1ii, a0.ibli, and 40.bli of the be
Environmental Conservation Law. i/

The matter is dismissed, x

’
*

This is a final Secision of the Court,
SO ordered.

HON. DEBORAH KOOPE TRIN
Town Justice

Dated: January 28, 2009
Southampton, N.Y.
Case 2:18-cv-03648-SJF-SIL Document 84-5, Filed 11/18/19 Page 41 of 91 PagelD #: 1216

DEFENDANT’S
EXHIBIT 8

 

 

 

 
CRIES: 2BNGV-OEHAR-SIF-SIL Document 84-5 Filed 11/18/19 Page 42-0f 91 PagelbD #: 1217

CERTIFICATE OF DISPOSITION

STATE OF NEW YORE SOUTHAMPTON TOWM (OURT
SUFFOLK COUNTY CRIMINAL PART

 

PEOPLE OF THE STATE OP NEW YORK
vs.

GERROD T. SMITH; Defendant

CASE NO: 908101351

 

Date of Birth: 04/14/1955
Date of Arrest: 10/06/2008
Disposition Date: 10/14/2009

Fine cieee ..—Surchg.

0.00 9.00 0,00.

UNDERSIZE BLKFS _ Disraiss 0,00 0,00 0,00
ABTE7AT 4

1 b4it_ POSS. 00S PORGY Digmiaged 0.00 0.00 9.00

Upon a proper request for an official statement of disposition,
I certify that the above named defendant having appeared before
thia court was charged as shown above. Bach-of-the charge: was
disposed of ag indicated. “ wt

lr,
"fp,
bent

 

 

   
 
  

Dated: The 19th day of October 2009

in the case records.

CAUTION: This information must not be divulged if the case is
sealed or where the defendant has been adjudicated a youthful
offender.

Copies: Court, _ Defendant, _ Agency, __. DA
Case 2:18-cv-03648-SJF-SIL Document 84-5, Filed 11/18/19 Page 43 of 91 PagelD #: 1218

DEFENDANT’S
EXHIBIT 9
Case 2:18-cv-03648-SJF-SIL Document 84-5 Filed 11/18/19 Page 44 of 91 PagelD F 1219

Justice Court

TOWN OF SOUTHAMPTON
32 JACKSON AVENUE
HAMPTON BAYS, N.Y, 11946

 

AUSTICES COURT CLERK
DEBORAH KOOPERSTEIN (631) 702-2990

BARBARA L. WILSON
ANDREA H. SCHIAVONI
EDWARD D. BURKE

Scott M. Moore, Esq.

Moore International Law PLLC
45 Rockefeller Piaza, Suite 2000
New York, NY 10111

Re: Jonathan Smith
Docket # 09-031419
BA8767264

August 12, 2010

Dear Mr. Moore:

Per your request, I am formally notifying you of the disposition of the case
against your client Jonathan K. Smith. This matter was removed to the Eastern District
on February 12, 2009 from this Court. Judge Wexler dismissed the case for failure to
prosecute per an Order of Dismissal.

This Court has therefore lost jurisdiction and recognizes that. This matter is
dismissed and marked off the calendar,

  

Hon. Deborah Kooperstein
Town Justice

 
Case 2:18-cv-03648-SJF-SIL Document 84-5 Filed 11/18/19 Page 45 of 91 PagelD #: 1220

DEFENDANT’S
EXHIBIT 10
; ID #1221
Case 2:18-Q6G8 S495 Sv iB h -RRWAWEW Pb au hlRtel /LB/49 . Pane “Page 1 wee? ‘ Ue

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

PEOPLE OF THE STATE OF NEW
YORK

1

Plaintiff,
ORDER OF DISMISSAL
~ against - : 09-057
WEXLER, J.
JONATHAN K, SMITH,
Defendant.
SS ae xX

 

The complaint having been filed over 120 days ago, and no further actions

having been taken or any explanation for the lack of prosecution havin

g been filed with this
Court. Letter,

dated May 6, 2010 (Document # 4, docketed 3/6/2010) from defendant Smith
to the Court indicating that the above action is abandoned by the plaintiff, it is

ORDERED that this action is dismissed, without prejudice for failure to

prosecute pursuant to Rule 41 (b) of the Federal Rules of Civil Procedure with the right to

teopen by showing of good cause within _30 days from the date of this order.
SO ORDERED:

Dated: Central Islip, New York
June 15, 2010

 

LEONARD D. WEXLER /

United States District Judge
MOVANT A GOMES. 13 meg aeie gy ae ot A COPY
GETRE OSD Gi) AUL PART Usa PECEWT,
Cage 2:28-cOasecie9sei-0687 1 -DOW-WDWS Doula #1/ HigPoshaen4 PAGe4 BegelD #: 1222

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

ereecsernasneg ac
PEOPLE OF THE STATE OF NEW YORK,
Plaintiff,
JUDGMENT
~ against -
CV-09-0571 (LDW)
JONATHAN K. SMITH,
Defendant.
Xx

 

An Order of Dismissal of Honorable Leonard D, Wexler, United States District Judge,
having been filed on June 15, 2010, dismissing this action without Prejudice for failure to
prosecute pursuant to Rule 41(b) of the Federal Rules of Civil Procedure with the tight to reopen
by showing of good cause within 30 days from the date of said order, it is

ORDERED AND ADJUDGED that Plaintiff take nothing of Defendant; that this action
is dismissed without prejudice for failure to prosecute pursuant to Rule.41(b) of the Federal
Rules of Civil Procedure; and that Plaintiff has the right to reopen by showing of good cause

within 30 days from the date of the Order fo Dismissal.

Dated: Central Islip, New York
June 17, 2010

ROBERT C. HEINEMANN
CLERK OF THE COURT

By:  (s/ Catherine Vukovich

Deputy Clerk

 
Case 2:18-cv-03648-SJF-SIL Document 84-5 Filed 11/18/19 Page 48 of 91 PagelD #: 1223

Exhibit B
Case 2:18-cv-03648-SJF-SIL Document 84-5 Filed 11/18/19 Page 49 of 91 PagelID #: 1224

JUSTICE COURT: TOWN OF SOUTHAMPTON
COUNTY OF SUFFOLK: STATE OF NEW YORK

 

THE PEOPLE OF THE STATE OF NEW YORK
AFFIRMATION IN
OPPOSTTION TO
DEFENDANT’S MOTION
- against-
DOCKET NO.: 17-060545

DAVID SILVA,

Defendant.
x

 

I. Jamie (1. Greenwood. an Assistant District Attorney of Suffolk County. admitted to
practice law in the State of New York. do hereby affirm under the pains and penalty of perjurs
that the following is tue. Lappear of counsel to banily Constant. the Acting District Attorney of
Sullolk County. and attorney of record for the People of the State of New York. and pursuant to
the rules of the Appellate Division. Second Department. submit the following in response to
defendant's Omnibus Motion.

The Defendant. DAVID SILVA. is charged with:

a. possessing American [cls in excess of the limit specified for such species
and for setting.

b. maintaining. operating, or using a net without possessing a marine
commercial food fishing license while taking of food fish: and

C, possessing American Fels ofa size less than specified for such species.
Case 2:18-cv-03648-SJF-SIL Document 84-5 Filed 11/18/19 Page 50 of 91 PagelD #: 1225

The Defendant. by “Notice of Motion” dated October [0. 2017, moves this Court fer the
following relief: dismissal of all charges based on lack of jurisdiction. The Court should deny
the defendant’s motion as: the defendant was not on reservation land or in reservation waters
during the commission of these vielations: the Department of Lavironmental Conservation
(hereinafter "DIEC™) can enforce fishing regulations for the purpose of conservation: and the
matter of jurisdiction is not collaterally estopped.

l. THE DEPARTMENT OF ENVIRONMENTAL CONSERVATION FLAD
JURISDICTION TO CHARGE THE DEFENDANT WITH VIOLATIONS

a Defendant was fishing off the Shinnecock lidian Reservation

The defendant was not fishing on the Shinnecock Indian Reservation, Asa result. the
DEC had jurisdiction to charge the defendant with violating several of the LCL s provisions
regarding fishing.

The location of the vielations remains undisputed: the defendant was observed fishing
and cited with related violations in Paylor Creek. in the Fown ef Southampton. County of
Sullolk. State of New York. More specifically. the Tegal ishing occurred off the coast of 430
Meadow Lane. in the Lown of Southampton. County of Suffolk. State of New York. [his
property is not on the Shinnecock Indian Reservation, as is evidenced by Exhibits A and B.
which both outline the boundaries of the Shinnecock Indian Reservation and marks the locations
Where the DIC officers observed and ticketed the defendant. See, alse, Brenner vo Great Cove
Realty Co. Inc. (attached as Exhibit C) (outlining the boundaries of the Shinnececk Indian

Reservation).
Case 2:18-cv-03648-SJF-SIL Document 84-5 Filed 11/18/19 Page 51 of 91 PagelD #: 1226

Moreover. itis clear from the language in the Dongan Patent of LO86 tattached as Exhibit
1D). dated subsequently to the Port Albany Treaty and the Wrandaneh Deed). that the Pown of
Southampton owns the bodies of water within its boundaries, ‘The Donegan Patent ratilied and
confirmed the grant of land. and conveyed also the waters, lakes. ponds. and cusements of
fishing. hawking and fowling. See ase. People v. Midler Gattached as Exhibit Gi). Further. “there
is no historical evidence that the Shinneeock Lrihe or any of its members ever challenged or
contested. in any way, the validity. legality. or effectiveness of the Dongan Patent.” New Fork v.
Shinnecock Indian Nation, S32.) .Supp. 2d 188 (1.D.N.Y. 2007),

Thus. as the body of water in question is noton the Shinnecock Indian Reservation. or
even Immediately bordering the Reservation. itis owned by the Lown of Southampton. Lurther.

the defense has net provided any concrete treaty or law that reserves unfettered lishing rights in

The defense cites the Wyandanch Deed of 1659 (attached as Exhibit 1) as “reserving

ishing rights. when territory was ceded on behalf of the Shinnecock.” However. the language of
the deed is specific to the parcel of land being sold. which was “northward to the water of the
bay and to the creek of Accaboucke. Westward to the place called Pehecannache. and Southerly
to Potuncke. three miles landward in from the high water marke. and ereeke of accaboucke. and
soe to the west.” This deed is also known as the Quogue Purchase. concerning the purchase of
land west trom what was then the boundary of Southampton,

Moreover. the Indian Deed of 1640 Gattached as Exhibit £) states that the Indians:

“Doe absolutely and forever give and grant by these presents doc acknowledge
ourselves to have given & granted the partyes above mencioned without any
traud. gile. metal Reservation or equivocation to them their heirs and successors
forever all the lands. woods. waters, water courses. casements, profits &
emoluments. thence arising whatsoever, from the place commonly known by the
name of the place where the Indians hayle over their canoes out of the North bay
to the south side of the Island. from thence to possess all lands Iving eastward
betweene the foresaid boundes by water. to wit all the land pertaining to the
parteyes aforesaid. as also all the old ground formerly planted [ving castward
from the first creek at ve westermore end of Shinecock plaine.”

In addition. the Indian Deed of 1640 states that the Indians “in full and complete ratification and
establishment of this our act and deed of passing over all our title & interest in the premises...
from sea or land within our limits.” In this deed. the only reservation of Indian rights was that
the Indians “shall have liberty to breake up ground for their use to the westward of the creek
aforementioned on the west side of Shinnecock plain,”

3
Case 2:18-cv-03648-SJF-SIL Document 84-5 Filed 11/18/19 Page 52 of 91 PagelD #: 1227

the parucular bods of water in question. As such. the DEC did have jurisdiction to cite the
defendant for the violations in question

b. fhe DEC is able to entaree laws protecting the American bel avainst all people

The laws regarding the size and amount of eels caught as well as the method of fishing
are enforceable against all people. as the purpose of the law is the preservation of the American
hel. As such, the DIC lawlully charged the defendant with the violations in question,

1. States can regulate Ashing and enforce the regulation against Native
Americans fishing off reservation land.

[tis fundamental that states have sovereign power to regulate hunting and fishing within
their borders. See. People vy. Patterson, S N.Y, 3d 91, 94 (2005). This power must be balanced
with treaties made with Native American nations regarding hunting and fishing rights. Inasmuch
as those interests can be in contravention of each other. both New York State and bederal Courts
has yrappled with the vving concerns of Native American fishing rights and conservation of

marine species.

Generally. the State may regulate “the manner of fishing. the size of the take. the
restriction of commercial fishing. and the like...in the interest of conservation” as it occurs
outside of the Indian Reservation. Puyallup Tribe vo Department of Game, 391 US. 392, 398

(1968). The United States Supreme Court held that:

We do not think itis a proper constriction of the reservation in the conveyance to
regard itas an attempt cither to reserve sovereign prerogative or so to divide the
inherent power of preservation as to make its competent exercise impossible, Rather.
we are of the opinion that the clause” is fully satisfied by considering ita reservation
ofa privilege of fishing and hunting upon the granted lands in common with the
* The clause in question states: “Also excepung and reserving to them, the said parties of the first
part and their heirs. the privilege of fishing and hunting on the said tract of land hereby intended
to he conveyed.”
Case 2:18-cv-03648-SJF-SIL Document 84-5 Filed 11/18/19 Page 53 of 91 PagelD #: 1228

grantees. and others to whom the privilege might be extended. but subject.
nevertheless. to that necessary power of appropriate rceulation. as to all these
privileged. which inhered in the sovercienty of the state over the lands where the

privileve wits exercised.
Aeanedy vy. Becker SATUS. S80. 5063-64 (919): see alsa Cpited States v Winans. 1O8 US. 371.
S84 (1905) Sfurely it was within the cempeteney ol the Nation to seeure to the Indians such a
remnant ol the great rights thes possessed as ‘taking fish at all usual and accustomed places.’ Nor

does it restrain the State unreasonably. iat all. in the regulation of the right"),

Although a state may regulate fishing off ofan Indian Reservation. the state mayv nol
qualify or condition the basic right to fish outside the reservation where there isa treaty right to
lish, Jaleo vy, Washington. 315 U.S, 681 1942). For example. where there is a treaty right
guaranteeing an Indian Nation the right to fish vat all usual and accustomed places in commen
with citizens.” the state canmot require a member of the Indian Nation to pay fora lishing
license, dd In other words. the state can “impose on Indians. equally with others. such
restrictions of purely regulatory nature concerning the time and manner of lishing outside the
reservation as are necessary for the conservation of fish.” but cannot “foreclose| | the state from

charging the Indians a [licensing | fee.” Ad

Moreover. fa state does regulate fishing with the intent of conservation. the regulation
must be expressed in nondiscriminatory measures for consers ing fish resources, See, Ck,
Puyallup tribe, 391 US. av 684. Generally. this means that a state law or regulation may iMpauir
an ofl-reservation treaty fishing right only when: “C1) it represents a reasonable and necessary
conservation measure and (2) does not discriminate against the Native American realy

nightholders.” Panterson. S NY, 3d at 95-96,
Case 2:18-cv-03648-SJF-SIL Document 84-5 Filed 11/18/19 Page 54 of 91 PagelD #: 1229

HW. The Federal and State governments have an interest in conservation of the
Amenean bel population.

Fishing of the American cel. specifically the glass cel in question. is restricted due to at
diminished population, The restriction was putin place by the Adantic States Marine bisheries
Commission, created pursuant to an act of Congress in 1942. In 1993, Congress enacted the
Auntie Costal bisheries Cooperative Management Act. 16 U.S.C. 88 STUL-S108. to “support
and encourage the development. implementation. and enforcement of effective interstate

conservation and management of Atlantic costal fishery resources.” 16 U.S.C. § STON b),

Pursuant to the Act the Commission was empowered and directed to “prepare and adopt
costal fishers management plans to provide for the conservation of coastal fishers resources”
that are “based on the best scientific information available,” 16 U.S.C. $ S1Odtaae Ly and (204.
Onee a fishery management plan is adopted. the Commission identifies cach state required to
enforce the plan and those states are required to implement and enforce the measures of such

plan within the established timelrame. 1608.0. $ S104 fai} ) and (biel,

In 1999. the Commission adopted the American bel Fishery Management Plan. which
currently prohibits glass vel (Guvenile eel) fisheries in all states except South Carolina and Maine.
and which applies to New York State, The goal of the plan is to “conserve and protect the
American eel resource to ensure its continued role in the ecosystems while providing the
opportunity for its commercial. recreational. scientilic. and educational use. Speeitically. the
goal aims to: (1) protect and enhance the abundance of American Kel in intand and territorial
waters of the \dantic States and jurisdictions and contribute to the viability of the American eel

spawning population: and (2) provide for sustainable commercial. subsistence, and recreational
Case 2:18-cv-03648-SJF-SIL Document 84-5 Filed 11/18/19 Page 55 of 91 PagelD #: 1230

lisheries by preventing overharvest oF any cel life stage.” fatersrare Fishery Management Phar
for American hel. po iv Chereinafier. Pxhibit Lh.

Speeifeally. the Plan requires that "all member states jurisdictions shall establish
uniform possession limits for recreational fisheries of a six inch minimum size and a possession
limit... no more than 30 eels per person.” /d@ at 31. The Phan states, in ne uncertain terms. that
“all state programs must include a regime of restrictions on recreational and commercial fisheries
consistent with the requirements of Sections +L.) and 4.27 unless an alternative plan is proposed

and approved. Ad at 60.

Pven now, although not considered an endangered species under the | ndangered Species
Aet. the overarching ageney did recommend continuing efforts to maintain healthy habitats.
monitor harvest levels. and improve river passage of the American Fel. 2077 American Kel
Stack Assessment € pdate. pS Chereinafier Exhibit hy. Although not listed as endangered under
the Pindangered Species Act. the International Union for Conservation of Nature did List the
American bel as endangered in 2014. Ad Thus. the Commission is still focused on protecting

the American Pel from future population deterioration. fd

the New York Department of Environmental Conservation provides for compliance with
the Commission fishery management plan via its fishing regulations in 6 N.Y .CLR.C. parts 10
and 40, Those regulations prohibit the taking and possession of any American eels fewer than
nine Inches in length, and further limits possession of the American bel at 25 for individuals and

SO for party charter boat captain and crew. 6 N.Y CURR. 40.10.

ni New York State can regulate the size and amount of the cateh and the manner
of fishing for the American Ireland the DEC can enforce such regulations against
members of the Shinnecock Nation fishing outside of the reservation,
Case 2:18-cv-03648-SJF-SIL Document 84-5 Filed 11/18/19 Page 56 of 91 PagelD #: 1231

he laws regarding the minimum length ef the American bel. the possession tinit of the
American Fel. as well as the method ef fishing are enforceable against the defendant. First. the
laws in question are merely regulatory: they are not preventing individuals from fishing nor are
they requiring a specitic license. Instead. these laws are merely regulating “the manner of
lishing. the size of the take. the restricion of commercial Hshing. and the ike...in the interest at
conservation” as it occurs outside of the Indian Reservation. Pavadlup Tribe v, Department of

Game, 391 US. 392. 398 (1968).

\foreover. the DEC does not require Native American Members to have a fishing license.
as its website states that “when fishing olf of reservation land, & community card may serve is
fishing license.” Chup: www.decons.ges permits O07 htm). Cf, fideo v. Washington. 315
U.S. O81 (1942) (holding that requiring Native Americans protected by treaty rights to pas lor
and obtain a lishing license is in contravention ofa treaty giving the Yakima Indians an
“exclusive right of taking lish in all the steams. where running through or bordering said

rescrvalion”

Further, the regulations regarding the American bel are directed at preserving the species.
As described above. the population of the American Fel is diminishing. As a result. a
commission created by an act of Congress saw it fit to legislate in favor of the preservation of the
American I:els. New York State's restrictions on the size of the eels. the number of eels. and the
manner of the cateh are a result of the State being required to legislate for the protecuion of the

American lels.

Therefore. the statues in question are necessary for the conservation of the American Fels

and the regulations do not discriminate against the Shinnecock Indians as they apply equally to
Case 2:18-cv-03648-SJF-SIL Document 84-5 Filed 11/18/19 Page 57 of 91 PagelD #: 1232

dl] people. Asa result the regulations are enforceable against members of the Shinneeock

Nation fishing outside the boundaries of the Indian Reservation,
Il, Collateral Estoppel Does Not Apply

Phe decision in People ve Ruggiero does net collaterally estop the issue of jurisdiction in
this case as the two violations occurred in two different bodies of water. Uhus. collateral
estoppel does not apply to the matter of jurisdiction in the present case.

Collateral estoppel. generally. “means simply that when an issue of ultimate fact has once
been determined by a valid and final judgment. that issue cannot again be litigated between the
same parties inany Future hawsuit.” bsde v Swenson, 397 US 436,443 (1970), Originals
developed in civil Hitigation, courts have applied the doctrine generally to criminal proceedings
as well. People vw Goodman, 609 N.Y 2d 32. 37 (1986). However, while the focus in civil
HUgation is on “Swill. impartial and peaceful resolutions of disputes.” the preeminent concern in
criminal cases ts to reach acorreet result. fd Moreover. the courts have held that “collateral
(2013)

A defendant claiming the bene lit of estoppel carries the “heavy burden” of identifving the
paruicular issue on which he seeks to foreclose evidence and then establishing that the fact finder
in the first trial. by its verdict. necessarily resolved that issue in his favor. Bata vy. Kidens, 279
A.D. 2d 787. 789-90 (Gd Dept. 2001): Gaeodman. 69 N.Y. 2d at 40,

Hlere. the defendant has not identified a particular issue on which he seeks to foreclose
evidence and did not establish that the fact finder in the first trial necessarily resolved the issue in
his favor. Defense counsel frames the particular issue as where the boundary lines of the

Shinneeoek Reservation waters are located. Defense Motion. p 7. Vlowever. the issue. as itis
Case 2:18-cv-03648-SJF-SIL Document 84-5 Filed 11/18/19 Page 58 of 91 PagelD #: 1233

framed in the wtimate decision is whether that defendant. Ruggiero. was fishing in waters of the
Shinneeeek Indian Reservation,

Detendant Ruggiero was fishing inthe Shinnecock Bay. Specifically, he was fishing
approsimately 4. 028 feet trom: the entranee oft Heads Creck in the Shineeock Bay. On the
other hand. the defendant in the present matter was fishing atthe entrance of Lastor Creek. right
ofthe shore of property located within the Village of Southampton. Any decision in People +.
Ruggiero is notrelevant to the location of the crime in the instant case. Uherefore. the Court in
this ease should not consider the decision in Ravelero to be relevant to this case.”

hus. the Court should find that collteral estoppel does not apply in the present matter,

WHEREFORE, itis respecttully requested that Defendant's motion be denied in all
respeets as the defendant was neoten Reservation land . the defendant does not have an unfettered
right to fish in the waters of Southampton ‘Pown, the DEC can enlorce the regulations regarding
lishing ofthe American bel. and collateral estoppel does not apply to this case regarding the
matter of jurisdiction, Thus. the Court should rule in accordance with the People’s Affirmation

in Opposition.

The People announce their readiness to proceed to trial pursuant to Section 30.30 of
I I I

the Criminal Procedure Law.

‘Moreover. the Courtin Ruggiero did not make a finding that the ishing rights of members of
the Shinnecock Nation extended to the open waters. Nor did it decide that the DEC is. under all
circumstances, prohibited from charging members of the Shinnecock Nation lishing off of the

reservauion with violauons or crimes related to their fishing activities. Asa result. the decision in

Ruveicro is irrelevant in this matter.

10
Case 2:18-cv-03648-SJF-SIL Document 84-5 Filed 11/18/19 Page 59 of 91 PagelD #: 1234

Respecuully: submitted.

Nee Nu
\ Sosy oe Ta “

Jamie TH. Greendya
Assistant Distiitt: Auormes

 

 

Dated: Deeember 11. 2017
Hampton Bays. New York

lo: Scott ME Moore. Ls.
Attorney for the Defendant
45 Rockeleller Plaza. 20th Floor
New York. New York [0111

11
Case 2:18-cv-03648-SJF-SIL Document 84-5 Filed 11/18/19 Page 60 of 91 PagelD #: 1235

Exhibit A
Case

 

eae 4,

     

4:18-Cv-03648-SJF-SIL Document 84-5 Filed 41/18/19 Page 61 of 91 PagelD

 
  

 
   
 
  

  

 
   
  

#; 1236

x

   
 

  

 

 

 

me _ See
i Oe ‘ i By ‘ !
4 \ we er - Oren. mo cess a i
ue SN eae 4 mn
eed! de. a af ?
gs ce imp L ~ 1
as ~ i!
: a4
i
|
|
|
vt
{|
Lt r H
CAMPUS LP, GOLF .cLUB
U mee ek f : i
i
(
i
iD) 1
1!
F
|
!
{i
Wc
x
{2
lo
ie
HO
|!2
ihe
>
ols
es
y a ‘ a ee :
f a at a We, ih | 2
ye
IY
|
ey |
1 LE

 

J

 

  
 
 
  

 

 

 

Gy ft

 

 

 

 

et a a VEL ot
ep ee i me es
ao apUgeS ee tl ee we ae SEACH UBLIC BATHING BEA
a ” ) Let Con
10, F6 3« -
Crs MA 72 Uap
L 7 Shyg Bye t uw
| _ PP IVY, 3 ioe a |
@ C iD A N |
2) Lat Lov, ;
eh 8629652), Wa737 | |
S52 29y'V |
- — ee — en te PS £530" Orne nee ||
Case 2:18-cv-03648-SJF-SIL Document 84-5 Filed 11/18/19 Page 62 of 91 PagelD #: 1237

Exhibit B
Case 2:18-cv-03648-SJF-SIL Document 84-5 Filed 11/18/19 Page 63 of 91 PagelD #: 1238

a

Sr wods

épe an7

S961T 3003 diz

NOLdWYHLNOS ALID
MIO Lays .

AdAL

NT L33uLS

MOOVIW iasdYls

YaEWON

Ost yaa

YasWNN

ooosooooTCOOSZOr060 d¥W XW1L -

qn

SONIQIOH V ONOWVIC 3 aWYN LSv¥]

AWN LSuld

 

OO0SOO00TOCOSZOrOG0:.9qluUNN
: dew xey

. $ aoejd Jo ssauppe puly | ae |

 

i: f
p+ FT ti on
Nemceceeity Heme gene Nc AN ee al
Case 2:18-cv-03648-SJF-SIL Document 84-5 Filed 11/18/19 Page 64 of 91 PagelD #: 1239

Exhibit C
Case 2:18-cv-03648-SJF-SIL Document 84-5 Filed 11/18/19 Page 65 of 91 PagelD #: 1240

 

Adon Teas ot bine Gong cork
hed tee rer i nye AAA
anftfobtk out! eer 0

   

ltiverbesd, &
an Lhe 4
145 5 t :

os Menges ; het

ent Mtbz dex

 

\ ot, GSGGAg BR, MARDI Ton,

   
   
  

 
  
 

   

 

  

 

aad weling Gornl F
: Tn the Apelies thon of z
HARnY © betat Abbi pnes of
ra foranty a? foroan Cpder of :
vmyee ]. ;
‘ mye pipe oon
: Vey THE, DEV SHSRITS
OEE thefts Apenks.,
Loy — TUES POR ad hye
| atl Farloyers, avy TORN Per ad 7.
q Wot dye
ROW, ag intruders on Indfenu Tr Pha i
| _ _ — es = ™ § = = >
Appliendibon iviving been herrbetara mice Leo Hen. “ped df.
i ie - 4 1 pees ahi scot Ogle he yor Vis py OS
Minders, Counby enmtge a Line Ceonby ob cat edgy ty Serer?

hrenner

i Phatpioh Atharney of Gautfelk County, foes an order
4 Hrennory DLs aes PT

 

vengte we Thendhy
under Seetion & af the Tndian Law pe ne Greivt Ceve Realty
! Se Ap ="

 

ss a munvsiind| caearrenel Chxexqerolll Mewar sR
Ce, [nee JAVON Ae tL anshvre Gen Cempie , Hert

 
 

 
 

5 Tea} arg sa iyehapre ft frend bhe
yvants and exodayecs, and Colm Boe ane hiehara Ree, Prom the

: 4 Th moors ww yyet ft et
yandes oened and oseupted bi the Shinnececk Tribe of Fnvians

o n = spidey ergy fet ab Seay dpa ston
nek an dhe Shineeesek Tvttan hes vabian at Beutiivipbon,

oe i 3 sepeeuparpet oo ftes, # eae min a
eapfell: Cennby, dew York, Upen bho gremie haa’ way Are Lin

 

 

' 1
‘ _tewlers thereon, amt after pesdtne oped fda the een nladiut
; « . "i 7 tA, oS
i of tarry 2. Bremner, sald Dintpdet Atboonegy vet {fini the dawn
: : : eaid Caunte @de naydog desned
i ‘day af Oetoher, yon, ane the satd Coaunts -edme havi Ls
ig noties dirested be said Great Cove Realty Uo. ine, are]

ew

 

Conctrneéten Gorp., tholr agents, ser Vhilhe Taye

. . 4 oVream cee cuit, brat Ayant Ly
' emvloyers, amd Tohin Poo med hehsvd Ree re quiaetng then to

ote ge ei ee ee ee

rt . 1 “ mile age F
aAppuny befeca him or the ehh day of Ootolery I Whoa IS

 

 

i

. 1 * 2: Flase,e ft at 7

: atebosk ino the mornin of thot day, ane Lhe os Vig Gres wea
1 t ae ga cit Pe gee bp atte flag Yeeges Vacs

: Headdy fa. Tne, and Devonshire Gomcern cay Ot peg fore cab

{ » ot vod a

: 2 t Aen AUT tp bee 97

oe ! therenpon appenred Ly Movede Peratty Boge, antes! LA ie

4 ;

a 1c We aid Man bto aersocks 5 tte eepyed oa Jolin poe.
4 Kinny, Betsy and Hankty assecis , nee; 1 é ;

wt

x" s Ta qaee fi 1 eye ye Vat
tedne appeared by Toceph ¥. Meee, Haq. my Jeha C. ibsbies,

Beg, of eoumee} amd tho Monsred By Tiel

   

edt ie. oid

gare ee ae)

+
Pea
CR ER have eae

 
Case 2:18-cv-03648-SJF-SIL Document 84-5 Filed 11/18/19 Page 66 of 91 PagelD #: 1241

 

|
\
|
!

 

 

Atm SEEMS bo Pong Gheespoa at on sd bdedaeu Rewlhy Company

   

Ys i
1
‘
ali vcerved ag cea, Dae, Stivdi therernon apoeared by Moprids
H#ltohell., Eneaa, by abdnew hb, LL, sa. OF veurse Ly
aad Grest Cove ieadie Ue, ime. and devas bya to ondacaendon

Capp find detedtay fismo ta tes [rie having enewered Lhe anes
CUP DY ALTE pete Ty 3 i } j ey :

mt hheredm, and Menareh Power nd Heotine Coa, Shibitie

 

Doore Carpara clon ane i Healby Coameany moto teeving atic

swered theo

 

suoUbe sited lisvdbog been ade

Tax of November, TUS, amt arant of the

 

ourrned ta!

peesenal seryiea of neh ugtioe havine been diy mide, and

 

proof oof bie Paets alleged dno Bie etaind hievine been tatcen

etou degedie heron

 

cav BF, Hazleton, Surropate ait AetLig
Counby Jadee of Gufbolk County, fn he suffolk Cauniy Coupe

Homes at Piverhend, few York, om leoevei

 

LO, 1aohy November

12, 199, November 17, 25h, November 39, 2

 

Wh, December 1,

Jas, Peeember Lo, Lash, December 20, Lath, Leecinhos 14, Pty,

syd deaPope sad) Gargasste aid aebine Togabhe didre ab 60S Madn

      

pbrwedy Greencent y aa Pete Sherpa hy Your, on ecm Uz
Leth, anioat 2 Weodhlure Avie., Narthport, Onifabk County, Rag
Yard, an Peeanher 3a, Lash cre toe (ho biperentep bead ie

hincle PPS Menwera

 

of Geelstom dim wrdtdsp cTatued ws

 

LStasS Cabermioin tug Pat sadd tivesd Cove toad tas Tyg Tae.,
Devonshire Genotruchion Ueru., Monsrel Fs amd Heating Ca.

 

SHILA Sbo Goose Corperatton and Fdelson healty Company, che lr

nation of liealhy Asueebtas, Ine,
4! }

amenities, feryanks ane amplovecs are intriaderes vpom Lhe tanas

of sada Heeervation, fo wtt, fhe noctherly portton thareat

 

ef oa hrfangular pertion Liereot and stoeyn amt dae

eipnated oni eevinta supyey of Shinnecoek Hilts dated

 

 

Herbenter 71, LOG omede by Vheotore FP. Syatres, madd bamis

being hore taatiie: deserthed gato: vine paited: Ole

 

iecogerndulnt as
ie Ak, ,

Hos, ano mobbom of Heery GC. Brenrer, bietrles Athorpeg
of vaffalte Caunky, Th ts

ORDEREO, AGSEUCOND and BiUT ED Ghent

Uheooetaplahirk in

Mis proceeding agstnsh (le defendant Realty Arsoetiteny Ines,
Case 2:18-cv-03648-SJF-SIL Document 84-5 Filed 11/18/19 Page 67 of 91 PagelD #: 1242

 

4
j

e PEE Ete w natn an tenn nent rennet g SAREE AIM OR pce
mate +4 : "3

ORO RPEL,

 

Shr Great Cave Te ity

et

'

Mow, dne,, becenghive Gonthructtan Corpe, Menqarelh Pawo ay

Heetdoe ow. Gael i tio fours Corporat ton and fdedsan Reeliy

 

Semoun, thelr aonte, servanba amd eaplayensy, Enrude sand arn

pot Re Teesta owned and oescitnded ge hire SRiamencek

 

» oe Weg See cecevyad don Paria af die Shinawecoek

pita of Inddana ab fontimapten, aurrork on feed Fark

 

+

and upon tiak sarhten Sheree! hereblnatieag deseribed, wilhone
permiasian so ko de ant whihent anthertty by Law so ua ao,
and it fs pe thhed

, OTP TT ard MECHPET that ao wap Jeane be

 

(hhe Sherbet oof Ghe comnts of fartfatkh, eocmanding bin vw hebia

VO days frou the reeelok thereof to reimeye Gres bo Gove Reahiy

Co., Ine,, Devonshire Construction Corp., Manereh Paver and

 

 

Hrottep Ca,, Chill ito Poors Corpor tion smd Mdeloan Realty
Lheir apenbs, eepyanis ard wnapbeyecs Uy bbe gre.

:
eepyad ten damda of Mie vadumerook Trhbe oof indians at :
Suutiornplan, uufreadio dannky, New Teri, and from chat pe

j 5 i
teepoot hevelusfier dererthed, anc Db ta furtner

ORPSEED, ATA LGhie ard PBOREERD What the Janets ovned and

neeasbed ty fhe Shiuueceal Tribe of Thadiscns anioatfeeted hy |

“Ahie detheruhagbion cre beaded and deseribed az fellows s+

that sertain Lara elo or pepeel of ts t 3 Layee

md bedny al GeaSsne moton, Jnothe ‘Pown og Sou bamtes
ton, Combs of Sultolle ama Mhate af bes Yorh, botavied
and fedarbbed oe Poalltorsss

   

 

ae t
Terr |
te

  
 

ining ab a oreatnko oon Lhe seuthwesbheriy cle ae
\ Mail: ho Hichaay where the eanterty side oF band now
or espneely af tuner Genkles intersects the ant
gonuthweacterdy cide of Meniank Hipheayy wuncing thenee
Along Mont he Hipheis senth 7 decrees 8 mirutes
Rash 399,98 fant and Zoubh ©9 depress 10 minittes
Lo smeenis Mast 2,096,096 feexu ton pelnts bthoace
along other lands’ af Shinnerock tnddan Reservation
Horth 96 depreas 23 citar os Wo sasouds West W7y,op
Feets thence North 26 degreas 2t minutes Mest thy 45
feebs thence hor on 99 Geprees YW) oufeites Th seconds
Went 161.90 feebsy thenea north 79 depress 20 relies
Shoseeonds Wash 525,79 Peek and North Sl degrees 3
Inbuntes Ul seeonde Weet 329,396 feeb toa a mourienh3

  
 

   
    
  
  

 

   

 

 

 

        
 

 
Case 2:18-cv-03648-SJF-SIL Document 84-5 Filed 11/18/19 Page 68 of 91 PagelD #: 1243

 

 
     

   

Chaasrennt ve po rere rarer ce tee
ut .
| Rhenee Harkin 2. degrees ey round Yo eects
Tegt 329,09 Tent bo bho ennbkuecterly mide at
Mon i iptine hoje point oar place of bestie
see ATS i plaweet? ako Uipa point oP WW. atG '
nine :
1 my) gh ie
i ts
et a
ore "ff fs
yoo al fot t
'
g “/ he I
eat beat ie hivse js
menage A Sng a 1 Rae e ave :
/ :
: :
b
t
|
‘|
1
1
1
I
# af
ae .
att po
Png & ’
,
Pe ~
bt eas,
i) . t ; )
BETAS
EE

peice
ae NERY

Haase ET: Lae

ie ay Le

 
Case 2:18-cv-03648-SJF-SIL Document 84-5 Filed 11/18/19 Page 69 of 91 PagelID #: 1244

Exhibit D
Case 2:18-cv-03648-SJF-SIL Document 84-5 Filed 11/18/19 Page 70 of 91 PagelD #: 1245

PATIENT OP GON, DONGAN

THONEAS DONGAN Capt. Generall Governor in Chicle and Viee Admiral in
and over the Provinge of Newsorke and Lerritorses Depending thereon in America &e.
under his Majesty LAMES the second Bs the grace of God King of Lngland Scotland
Hrance & Treland Delender of the faith &e. fo all whom this shall come sendeth
GREETING Whereas the Right Honorable hdmund Andross Esquire Seigneur of Suzrai
nte Lievt. and Governr. Genll under his Royall Highs James Duke of vorke and Albany
&eo now his present Majesty of all his Territoryes in America did by a certaine writeing
or Patent under the seale of the Province bearing date the first dax of November One
thousand six hundred and seventy six grant Ratifve and confirme unto John loping.
Justice of the peace Capt. John Howell Fhomas Halsew Senior Joseph Raynor Constable
hdward Howell John Jagger John boster and Prancis Sayres Overseers | igvt. Joseph
Fordham Henry Pierson John Cooper Elice Cooke Samuell Clarke Richard Post and
John Jenings as Patentees for and in behalfe of themselves and their Associates the
Nrecholders and Inhabitants of the Towne of Southampton a certaine tract of Land by eing
and being seituate in the southside of Long Island in the Fastriding of Yorkshire towards
the Maine sea the Eastward bounds where of extends to a certaine place or plaine called
Wainscott where the bounds are setthed betwixt their Neighbors of the Towne of
l:asthampton and them their southern bounds being the sea and so runns Westward to a
place called Seatuck where a stake was sett at their furthest extent that was then crossing
over the [sland to the northward to Peaconack great river not contradicting the agreement
made betweene their towne and the towne of southold afier their trvall at the Court of
Assizes and so to runn bastward alongst their north bounds to the Lasternmost part of
Hoggenoch over against shelter Island: includeing all the necks of Land and. Islands
within the aforesaid described bounds and limitts together with all Rivers Lakes waters
quarries: Woodland: plaines meadowes pastures marshes lishing hawking hunting and
lowling and all other profits Comodityes and hereditaments to the said Towne tract of
Land and premises within the Limitts and bounds aforemenconed described belonging or
iN any Wise appertaineing TO HAVE AND TO HOLD all and singular the said Lands
hereditaments and premisses with their and every of their appurtennees and of every part
and parcel] thereof to the said Patentces and their associates ther heires Successors and
Assignes forever according to the tenure & custome of the Manor of last Greenwich
within the County of Kent in England in free and Comon Soccage and by fealty only
Provided alwayes notwithstanding that the extent of the bounds beforerecited do noway es
prejudice or infringe the particular proprietyes of any person or persons who have right
bs Patent or other lawfull claime to any part or parcel of land or fenements within the
Limitts aforesaid only that all the Land and Plantacons within the said Limitts or bounds
shall have relacon to the towne in Genll for the well government thereo! And if it shall
so happen that any partor pareell of the lands within the bounds and limitts afordeseribed
be not already purchased of the Indyans it may be purchased (as occasion) according to
law And moreover he the said bdimund Andross Lievt and Governr Genll as aforesaid
did’ further grant and confirme unte the said Patentees and their Associates their heires
Successors and Assignes all the priviledges and Imunitees belonging to a towne within
Case 2:18-cv-03648-SJF-SIL Document 84-5 Filed 11/18/19 Page 71 of 91 PagelD #: 1246

this Government and that the phiee of theire present habitueon & abode shall continue
and retiine the name of Southampton by which name & stile i shall be distinguished and
knowne inal bargatines & sales Deed Records and writeines thes the said: Patentees and
their \sseciates their heires Suceessors and Assignes makeing improvement en the said
land and confirmeing themselves according toe kaw and viclding and paving therefore
sears & every Veure as an acknowledgement er Quittrent on fiat lamb unto such otticer
or officers as shall be impowered te receive the same as bs said Patent Recorded in the
Seeretarses Ollice reluacon being thereunto had may more fully and at large appeare And
Whereas of Late some difference hath happened beuveene the Inhabitants ef said towne
of Southampton and the Indvans adjacent to said towne concerning the bounds above
specilved and also that the clauses above expressed for constituting them a towne and
giving them privileges & Jmunitves are net sufficient in the law to conves to them such
privileges & Jmunitves as was designed to be given them AND Whereas Major John
Hlowell a Mfrecholder and one of the Patentees of the aforesaid towne of Southampton bs
Order oF the ffrecholders of the said towne hath made application unto me that | would
confirm unto ve Hreeholders of said lowne in a more full & ample manner all the
aboveeited tracts and parcells of land within the Timitts and bounds aforesaid and finally
determine the difference between the Indvans and the Hfreehelders of the sar towne of
Southampton And also that P would Treet the said towne of Southampton within the
Limits and bounds aforesaid into one Lowneship) NOW KNOW YEE That the said
Thomas Dongan Bs virtue ef the power and authority to ome derived from his most
Saered Majesty aforesaid and in pursuance of the same have examined the matter in
varianee between the Hreeholders of the said Lowne of Southampton and the Indvans and
do finde that the flrecholders of the Lowne of Southampton aforesaid: have: law fully
purchased the lands within the Timitts and bounds aforesaid of the Indsans and have
pasd them therefore according te agreement so that all the Indsan right bs virtue of said
purchase ts invested into the Hrecholders of the bowne of Southampton aforesaid and for
and in censideracen of the Quittrent hereinafter reserved and other good and law full
consideracons me thereunto mosveing Pave Granted Ratilved Released and Confirmed
and by these presents do grant Ratifve Release and Confirme unto Major John Powell
Thomas Uallsey Senior Edward Howell John Jagger John Foster Francis Savres Joseph
ffordham Tlenry Pearson Samuell Clarke Job Savers William Barker Isaac Tlalsey
frecholders & Inhabitants of Southampton heerin alter erected and made one body
Corporate and Politique and willed and determined to be called by the name of the
trustees of the ffrecholders and commonality of the Towne of Southampton and their
Sucessors all the afore recited tracts & necks of land within the bounds and limitts
aforesaid together with all and singular the houses MIESSUAGES Penements buildings
millnes millnedames fencings Jnclosures gardens orchards fields pastures woods
underwoods trees lumber Comon of pastue feedings meadowes marshes swamps plaines
Rivers Rivolets waters lakes ponds Brookes streames beaches Quarris mines minerals
Creeks harbours highways and Easements fishing hawking hunting and fowling (silver
and gold mines E:xeepted) and all other franchizes protitts Comoditves and hereditaments
whatsoever to the said tracts & neckes of land and premises belonging or in any wise
appurtaineing or therewith all used occupyed aecepted reputed or taken to belong er in
any waves to appertaine to all intents purposes and constructions whatsoes er as also all
and singular the rents arrearages of rents Essues and profits of the said tract of land and
Case 2:18-cv-03648-SJF-SIL Document 84-5 Filed 11/18/19 Page 72 of 91 PagelD #: 1247

premises heretofore due and payable LO HAVE AND FO HOLD all the aforerecited
tract and parcel of land and premises with their and every ef their appurtennees unto the
sid Major John Powell Phomas Hallsex Senior bdward Howell John Jageer John boster
Frangis Sasres Joseph Fordham Henry Pierson Samuell Clarke Job S Savers William
Barker Isuae Halses frecholders and comonalty of the towne of South: mmpton and their
Sticeessers forever to and for the several and Respective uses following and to no other
use intent and purpose whatsoever Phat is to say as for and concerning all and singular
the severall respective parcells of Land and meadow part of the granted premises in any
Wares taken up and appropriated before the day of the date hereof unto the several and
respective present fMreeholdres and Inhabitants of the said towne of Southampton by
Virtue of the aforerecited deed or Patent to the only use benefit and behoole of the said
respective present frecholders and Inhabitants and to their severall and respecuive heires
and Assignes forever And as for and concerning all and every such parcell or parcells
tractor tracts Of land Remainder of the Granted premises not yet taken up or appropriated
loan particular person or persons by virtue of the aforerecited deed or Patent to the use
benefite and behoofe of such as have been purchasers thereol and their heires and assigns
forever in proporeon to their several and respective purchases thereol made as tenants in
Comon withoutans lett hindranee or molestation to be had or reserved upon pretence of
Josnt tenancy or survivership any thing contained herein to the contrary In any ways
nowsvithstandine TO BhE TOLDIEN of his said Vik ests his heires and Successors in (free
and Comon Soccave according to the Manner of East Greenwich in the © ounty of Kent
within his Majestyes Realme of Pngland YEI DING rendering and paving therefore
yearly and every scare from henceforth unto our Sovergivne [ord the King his heires and
Successors or to such Officer or Officers as shall be appointed to receive the same the
sume of one damb or the value thereof upon the five and twentieth das ef march at
Newsorke in full of all Rents or former reserved rents services acknowledgements and
demands whatsoever AND further By virtue of the power and authority to me the said
Thomas Dongan as aforesaid given and in pursuance of the same and for the reasons and
consideracons above recited Ehave willed determined declared and granted And by these
presents do will determine declare and grant that the said Inhabitants and ffrecholders the
freemen of Southampton aforesaid Comonly called by the name of the ffrecholders and
Inhabitants of the towne of Southampton or by whatever name or names they are called
or named & their heires and Successors forever hence forward are and shall be one body
Corporate and Politique in Deed and name by the name of the trusteess of the
Hfrecholders & comonalty of the towne of Southampton and them by the name of the
Trustees of the ffrecholders and comanality of the towne of Southampton one body
corporate and Politique in Deed and name [have really and fully for his said Majesty his
heires and Successors erected made ordained constituted and declared by these presents
and that by the same name they have succession forever And that they and their
Sucessors by the name of the Lrustees of the [freeholders and commonality of the towne
of Southampton be and shall be forever in future times persons able and C apable in law
to have perceive receive and possesse not only all and singular the premises but ether
Messuages lands Tenements Priviledges Jurisdictions franchizes and hereditaments of
whatsoever kind or species thes shall be to them and their Successors in Mee forever er
for the term ofa yeare or veares or otherwise whatsoever manner it he and also goods
Chattells and all other things of whatsoes er name nature quality or species thes shall be
Case 2:18-cv-03648-SJF-SIL Document 84-5 Filed 11/18/19 Page 73 of 91 PagelD #: 1248

and alse te give grant release aliene assiene and dispese ofl lands benements
hereditaments and all and evers other det and aets thing and things to do and | Axccute bs
the name aforesaid: and that bx the same name ef the trustees ef the flrecholders and
comonalty of the towne of southampton to plead and be impleaded answer and be
answered unto defend and be defended thes are and mas be Capable in whatsoever place
and places and before whatsoever Judges and Justices or other persons or oftienills of his
sald) Majests his heires and Successors in all & all manner of aecons Plaints suites
Complaints causes matiers and demands whatsoever of what kind quality and species the
same be and shall be in manner and forme as any ether of his majestyes Liedge people
Within this Provines can or are able te have require receive possesse Enjoy retaine vive
grant release aliene assigne and dispose plead & be impleaded answer and be answered
unta defend and be defended do permitt or execute AND for the beter enabling the
Trustees of the Hrecholders and comonalty of the towne of Southampton aloresaid: in
doing and Executing alland singular the premisses | have willed granted and determined
and bs these presents do will grant and determine that from heneclorward and forever
hereafter the said) Prustees of the freehelders and Comonalty of the towne of
Southampton doe and may have and use a Common seale which shall serve to} secute
the causes and alfitirs whatsoever of then and their Sueeessors And further Pwilland bs
these presents in behalfe of his said Niajests his heires and Successors that heneelorward
forevermore there be und shall be Trustees of the freeholders and comonalty of the
towne of Southampton aforesaid to be chosen and elected in these presents hereafter is
menconed who shall be and shall be called the Lrustees of the ffrecholders and
Comonalty of the towne of Southampton and thes and their Successors shall and may at
all convenient times hereatler upon a publique sumons to be obternmed at the request af
any three of the Trustees adoresaid from any of his Majests’s Justices of the peace of the
sald towne or for defitult thereal from any of the Justices of the Counts of Sullolk for the
line being assemble and meet together in the towne house of the said towne erin such
other publique place as shall be trom time te time appointed to make such acts and orders
in writing for the more orderly Docing of the premisses as thes the said: Prustees of the
Itreeholders and Comonalty of the towne of Southampton aforesaid and their Suecessors
from time to time shall and may think CONVENIENT so allwaves as the said acts and
orders be inno waves repugnant to the laws of england and of this Province which now
are or hereafter may be bstablished and that they he not in any waves against the true
intent and meaning of these presents AND also | will ordaine and determine that all and
singular the aforesaid acts and orders from time to time shall be made and ordered by the
vote of the Major part of the said Trustees of the freeholders and Comonalty of the
towne of Southampton aforesaid or at least by the vote of the Major part of such of them
as shall from time to time Assemble and meet together in manner as aforesaid so
allwaves there be not fewer in number than seaven of the said Trustees present at such
meetings so to be held as aforesaid and for the beuer execueon of this grant ins this
behalle | have assigned nominated Created Constituted and made and by these presents
do assigne nominate Create Constitute and make Major John Elowell Phomas [Halsey
Senior bdward Howell John Jagger John Foster Francis Sayres Joseph Fordham Henrs
Pearson Samuell Clarke lob Savers William Barker Isaac [lalses to stand and be the first
modern Trustees of the ffrechelders and Comonalty of the Lowne of Southampton to
continue in the aforesaid Office from and afer the date of these presents until the time
Case 2:18-cv-03648-SJF-SIL Document 84-5 Filed 11/18/19 Page 74 of 91 PagelD #: 1249

that others be elected and Chosen in their stead According to the manner and forme
herein alter expressed \ND moreover | do by these presents for and on the behallfe of his
Most Sacred Majesty aforesaid his heires and Successors appoint that the Erustees of the
Mreeholders and Comonalty of the town of Southampton Constables and Assessors
within the towne of Southampton aforesaid be vearly Chosen on the first UWwesdas of
Aprill forever Vizi Uvelve Trustees of the frecholders and Comonalty of the towne of
Southampton two Constables and two Assessors in such publique place as the trustees for
the ime being shall appoint and direct and that the [rusteess Constables and assessors be
Chosen by the Majorits: of voices of the flrecholders and freemen of the towne of
southampton aforesaid AND Lastly | give and grant for and on behalfe of his said
Majesty his heires and Successors by these presents to all and every person and persons
and to Whatseever person subject to his said Majesty his heires and Successors free and
law full power ability and authority that they or any of them any messuages Fenements
Lands meadows feedings pastures woods underwoods rents revercons services and other
hereditaments whatsoever within the said County of Suffolke (which thes hold of his
Sayd Majesty his heires and Successors unto the aforesaid Trustees of the (freeholders
and Comonalty of the towne of Southampton and their Successors shall and may Give
grant Bargaine sell and alienate to have hold and b:njey unto the said) Trustees of the
Hreeholders and Comonalty of the Fowne of Southampton and their Successors forever
YEILDING and paying therelor unto his said Majesty his heires and Successors on the
said wwenty filth day of march yearly and every veare forever the full and just sume of
forty shillings Current money of this Province at Newvorke WHEREFORE by virtue of
the power and authority aforesaid 1 do will and Command for and on behalle of his said
Majest’ his heires & Successors that the aforesaid Mreeholders and Comonalty of the
towne OF southampton and their Successors have hold use and Enjoy And that they shall
and may forever have hold use and banjos all the Libertyes authoritves Customes orders
ordinances franchizes acquittances lands Tenements and hereditaments goods and
Chattells aforesaid aceording to the tenure and effect of these presents without the lett or
hinderance of any person or persons whatsoever INO TESTIMONY Whereof J have
caused the seale of the said Province to be hereunto aflixed and these presents to. be
entered in the Seeretaryes Office Witness my hand at FORT JAMI-S the sixth day of
December — One ‘Thousand six hundred Fights six & in the second veare of his said
Majestves Reigne

PHOMAS DONGAN
Case 2:18-cv-03648-SJF-SIL Document 84-5 Filed 11/18/19 Page 75 of 91 PagelD #: 1250

Exhibit E
Case 2:18-cv-03648-SJF-SIL Document 84-5 Filed 11/18/19 Page 76 of 91 PagelD #: 1251

INDIAN DEED OF QU OGEL PL RCILASI

Mas 12. 1689

Bee it hnowne unto all men that by this present writing that
I Wiandanee Sachem of Paumanacke or Leng Island have upon
deliberate consideration. and with my sonne Weeascombone both
of us together giuen and granted vata Mr John Ogden and his
heires forever. Psay lreels given a certaine tract of land beginning
al the west end of Southampton bounds. which land is bounded
easthwards with Southampton bounds and with a small piece of
meadow which [| gave to Mr John Gosmer which he is to enyjor.
Northward to the water of the bay and to the creeke of Accobaucke
[Beaverdam stream| Westward to the place called peheconnacke.
and Southerly to potuneh. three miles landward in from. the high
water marke and erecke of accobaucke and so along to the west,
But from this three miles bredth of land Southward all the land and
meadow towards the south sea. the beach only excepted which is
sold to John Cooper. | sax all the land and meadow | have sold for
a considerable price unto: Mr John Ogden for himself his heirs
executors and assigns for ever upon condition as followeth. first
that Thomas Halsey and his associates shall have the privilege of
the place of meadow called quaweananttecke the terme of sears
formerly granted to him or them, But the land hing betweene
quaweanantucke and three miles northward he shall or may
possess and improve at present: but when the veares af the
aforesaid Thomas Halsey shall be expired then shall the aforesaid
Mr John Ogden or his assigns fully possess and improve. all
quacannantucke meadow with the rest aforesaid and then shall pay
or cause to be payd unto me Wiandance my heirs or assigns the
summe oof twenty five. shillings a yeare asa searls
acknowledgement or rent for ever. And it is also agreed that wee
shall keep our priviledges of fishing fowling hunting or gathering
of berves or any other thing for our vse and for the full and firme
confirmation hereof we have beth partves set too our hands marke
and seales interchangeably the date and veare above written,

In presence of us

DAVID GARDINER IOTIN OGDEN

LION GARDINER

NOTE. — The consideration for the abos e purchase appears
to be L400 paid to Wyandaneh who for this sum became surety for
the Shinnecoek Indians who were thus fined apparently for burning
seme houses in Southampton.
Case 2:18-cv-03648-SJF-SIL Document 84-5 Filed 11/18/19 Page 77 of 91 PagelD #: 1252

Nov. 2. 1667. John Oeden of Plizabethtown Noi sells to
Southampton T00 aeres ef salt marsh oor meadow Iving on
Pecaconic bax. the same having been apparendy included in the

ubowe purchase,
Case 2:18-cv-03648-SJF-SIL Document 84-5 Filed 11/18/19 Page 78 of 91 PagelD #: 1253

Exhibit F
Case 2:18-cv-03648-SJF-SIL Document 84-5 Filed 11/18/19 Page 79 of 91 PagelD #: 1254

INDIAN DEED OL DEC. 1A. Lota

This Indenture made the 13° day of December Anne Dom,
1640. between Pomatuck. Mandush. Mocomanto, Pathemante,
Wybennett, Wainmenowog. Heden. Watemesoted. Cheekepuchat,
the native Inhabitants and trug owners of the eastern part of the
Fong Island on the one parte and Mr. John Gosmer. | dward
Howell. Daniell How. Tdward Needham. Phomas Halsex. John
Cooper. Thomas Sasre. Ledward {Yarrington Job Savre, George
Welbe. Allen Bread, William Harker. Plenry, Walton. on the ether
part, withesseth, that the savd Indians for due Consideration of
sixteen coats already reeeived. and also three score bushells of
Indian corn to be paid vpon lawfull demand the last of September
Which shall be in the veare 1641. and further in consideration that
the above named English shall defend vs the sayd Indians from the
unjust Violence of whatever Indians shall illegally assaile vs. doe
absolutely and forever give and grant and by these presents doe
acknowledge ourselves to have given & granted to the partves
above mencioned without any fraud. guile. mentall Reservation or
equivocation to them their heirs and successors forever all the
lands. woods. waters. water courses. casemts. profits &
emoluments. thence arising whatsoever. from the place commonts
known by the name of the place where the Indians has le over their
canoes out al the North bas to the south side of the Island. trem
thence to possess all the lands Iving eastward betweene the
loresaid boundes by water. to wit all the land pertaining to the
parteyes aforsaid. as also all the old ground formerly planted Iying
eastward trom the first creek at ve westermore end of Shinecock
plaine, To have & to hold forever without any claime or challenge
of the least title. interest. or propriety whatsoever of vs the savd
Indians or our heyres or successors or any others by our leave,
appomunent. license. counsel or authority whatsoever, all the land
bounded as is abovesaid. [In full testimonie of this our absolute
bargaine contract and grant indented and in full and complete
ratification and establishment of this our act and deed of passing
over all our GUle & interest in the premises with all emoluments &
profits thereto appertuining. or in any wise belonging, from sea or
land within our Limits above specified without all guile wee have
sett to our hands the day and veare above sayd.
Case 2:18-cv-03648-SJF-SIL Document 84-5 Filed 11/18/19 Page 80 of 91 PagelD #: 1255

Memorand. Before the subscribing of dis present writ

itis agreed that ve Indians above named shall have diberts te
broake up ground for ther vse ote the westward of the creck
aforementioned on the west side of Shinneeock plain.

Witnesses of the deliverie & subseribing of this writing,

”Abrahant Pierson.

“TL dward Stephenson,

"Robart Lerrs,

“Joseph Howe.

“Phoamas Whitehone.

“Joseph Grifleths.
“Willian Lowe,

“Manatacut. his \ mark,
“Nandush. his \ marke.
“Wabenet his smirk,

“Tlowes. his x mark.
“Setommecoke, his X mark.
“Nlocomanto. his \ mark.

“these in the name of all the rest.

Reeorded in ve office at New York Oct 3 1668. by Matthias Nicolls. See.
Case 2:18-cv-03648-SJF-SIL Document 84-5 Filed 11/18/19 Page 81 of 91 PagelD #: 1256

Exhibit G
Case 2:18-cv-03648-SJF-SIL Document 84-5 Filed 11/18/19 Page 82 of 91 PagelD #: 1257

Supreme Court, Appellate Division, Second Judicial Dept.

 

LAZANSKY, P. J., YOUNG, KAPPER, HAGARTY AND CARSWELL, JJ.

 

People of the State of New York,
Respondents,
-against-

Richard Miller and The Trustees of the Freeholders and Commonalty
of the Town of Southampton,

Appellants

People of the State of New York,
Respondents,
-against-

Arthur Burnett and The Trustees of The Freeholders and
Commonalty of the Town of Southampton,

Appellants

Appeals by defendants from two judgments of the Special Term, both entered in the office
of the Clerk of the County of Suffolk on the 9th day of October, 1931, awarding in each case a civil
penalty of $60 with costs for the alleged violation by the individual defendants, Richard Miller and
Arthur Burnett, of section 322 of the Conservation Law.

George W. Percy, for appellants Richard Miller
and Arthur Burnett.

Lucius H. Beers (Sherman Baldwin and Woodson D. Scott with him on
the brief), for appellant The Trustees of the Freeholders and
Commonalty of the Town of Southampton.

Robert E. Beyer, Deputy Assistant Attorney General (John J. Bennett,
Jr., Attorney General, and Peter J. Brancato, Assistant Attorney General
with him on the brief, for the respondents.

7

The defendants Miller and Burnett took soft clams from the lands under the waters of
Mecox Bay in the Town of Southampton, using for that purpose the propeller of a boat operated by
a gasoline motor, Section 322 of the Conservation Law provides as follows:
Case 2:18-cv-03648-SJF-SIL Document 84-5 Filed 11/18/19 Page 83 of 91 PagelD #: 1258

"$322. Dredging and raking for shellfish. Dredges for taking of shellfish from public or
unleased lands shall not be operated from any boat propelled otherwise than by sail or oars. Clams
commonly known as hard and soft clams shall not be taken from such lands by the use of any
device or instrument not operated solely by handpower nor shall such lands be dug, raked or
otherwise loosened or disturbed, for the purpose of taking or in the taking of such clams, by the
propeller or other part of any boat nor by any device or instrument not operated solely by
handpower."

Defendants are both residents of the Town of Southampton. The method used by them in
taking the clams complied with the provisions of an ordinance of the Trustees of the town, dated
October 29, 1929, as follows: "the taking of any soft clams by use of motors or motor boats shall be
prohibited in all waters of the Town of Southampton, with the exception of the waters of Mecox
Bay, Shinnecock Bay, or Moriches Bay to the westerly limit of the Town. Any violation of this
Amended Act will be subject to a penalty of not less than $25. or more than $50. This act shall take
effect immediately upon its publication."

The questions raised by the appellants are as follows:

"(I) Have the Trustees of the Freeholders and Commonalty of the Town of Southampton
title to the lands under the waters of Mecox Bay and the right to manage the productions of the
waters?

"(2) Does the term ‘public or unleased lands’ in Section 322 of the Conservation Law
include lands under water to which the state has no title?

"(3) If Section 322 of the Conservation Laws was intended to apply to the lands under the
waters of Mecox Bay, does it violate Article 1, Sections 6 and 17 of the New York State Constitution
and Article |, Section 10, and the Fourteenth Amendment of the Federal Constitution?"

That the title to the land under the waters of Mecox Bay is in The Trustees of the
Freeholders and Commonalty of the Town of Southampton is beyond question. This was decided in
the case of Town of Southampton v. Mecox Bay Oyster Co. (II6N.Y.1). Judge Brown, writing the
opinion in this case, referring to the charters under which the town asserted title, said: "Nearly all
the Long Island towns were created by royal charters, and the patents were intended not only to
create the corporate bodies and thus clothe the inhabitants with the power of government, but also to
convey the title to the land within the bounds of the town."

There are two royal charters affecting the Town of Southampton. The first was dated
November 1, 1676, known as the Andros Charter, and the second, dated December 6, 1686, known as
the Dongan Charter. The Andros Charter, after describing the lands conveyed, provided as follows:
"together with all rivers, lakes, waters, quarries, woodland, plains, meadows, pastures, marshes,
fishing, hawking, hunting and fowling and all other profits, commodities ** *. TO HAVE AND
TO HOLD all and singular the said lands, hereditaments and premises with their and every of their
appurtances and of every part and parcel thereof to the said Patentees and their Associates, their
heirs, successors and assigns forever."

The Dongan Charter ratified and confirmed the grant, and conveyed also the waters, lakes
and ponds, and the easements of fishing, hawking and fowling.

AS to these common lands under water, Judge Brown, writing in the Mecox Bay case, said:

"The absolute control and management thereof has been exercised by the trustees from the
Dongan charter to the present time.
Case 2:18-cv-03648-SJF-SIL Document 84-5 Filed 11/18/19 Page 84 of 91 PagelD #: 1259

"They leased the fisheries to particular persons, generally on conditions that the fish be
sold only to the inhabitants of the town. They prohibited the taking of fish, clams and oysters
during certain periods of the year and enforced such prohibition by penalties.

"They leased the land under water for oyster planting, and agreed to indemnify and defend
the lessees against assertion of hostile rights in the leased property.

"They sold the seaweed from the beaches, gave consent to the erection of wharves and
docks, and regulated the use thereof. Provided for the building of mills on the streams, and in
numerous instances passed and enforced ordinances regulating the fishing and oystering in the bay,
which is the subject of this suit.

"Such was the usage under the patents down to the year 1818. The town held undisputed
possession of the unallotted lands and of the water within the town, and claimed and assumed to
hold the legal title,"

In People ex rel. Howell v. Jessup (160 N.Y. 249), which was an action to compel the
defendant to remove a bridge constructed by him over the waters of the Great South Bay near
Westhampton in the Town of Southampton, it appeared that the defendant had been authorized to
build the bridge by the Trustees of the Freeholders and Commonalty of the Town of Southampton,
and the Court of Appeals held, reversing the judgment below, that the defendant could not be
disturbed in constructing the bridge. In the opinion, it was stated that the real question involved was
whether the Town of Southampton is the sovereign as to the lands under water and has control of
the waters at this point, and, in the course of the opinion Chief Judge Parker said: "So, in express
terms, and by the use of words about the meaning of which there can be no doubt, the sovereign
granted to the trustees for the freeholders and commonalty of the town all the waters within the
boundaries contained in the grant, as well as the title to the lands under water and all franchises
relating thereto. From the sovereign's point of view, as well as from that of the public, this action
was politic; for it lodged in the trustees of the town the authority to do all those things which would
inure to the benefit of the inhabitants of the Town and at the same time it tended to stimulate them
to think out such a course of action as should best employ the waters for the public good. To that
end the trustees were invested with the power of management and authorized to perform such acts
and make such orders, not repugnant to the laws of England, as they might see fit." (Pp. 261, 262)
"* * * The result of our investigation is that we conclude that the crown had authority to grant not
only the land and the lands under the water, but the waters as well as at this point, and that the title
and the sovereignty over such water and the lands thereunder was by the Andros and Dongan
charters vested in and conferred upon the trustees for the freeholders and commonalty of the Town
of Southampton, a sovereignty that enabled them to permit the doing ofall things that a government
may do for the benefit of its people. Subsequently the validity of these charters was affirmed by
legislation of the colony."(P. 265)

"* * * By the several Constitutions of this state great care has been taken to prevent the possibility
ofa claim that the Constitution affected any of the grants of land made by authority of the king, or
annulled any charters to bodies politic made before the 14th day of October, 1775; indeed, the effect
of the adoption of the first Constitution was to confirm the grants. (Sage v, Mayor, etc., 54 N.Y. 61,
81)" (P. 267) "* * * If we have reasoned accurately thus far, the title to the lands under water and the
right of possession and control of the waters in question were in the trustees, who had the right in
their sovereign character to do in the discharge of their trust precisely what their predecessor
sovereign could have done, or what the state, had it instead of the town succeeded to the title and
rights of the English government, might have done, or may yet do, shall it hereafter so succeed, by
an exercise if its right of eminent domain. The slate, as we have already seen, may authorize such a
construction in waters over which it has either retained or regained control, and it follows that the
action of the town trustees conferred upon the defendant lawful authority to make the construction."
(P. 268)
Case 2:18-cv-03648-SJF-SIL Document 84-5 Filed 11/18/19 Page 85 of 91 PagelID #: 1260

In addition to this, it is pointed out that, on two occasions, the Legislature of the State has
recognized that the title to Mecox Bay and the land thereunder was in the town. In I8I8, the
Legislature enacted a law providing that all the undivided lands of the town (Mecox Bay was never
divided) should be managed by the Trustees of the Freeholders and Commonalty of the Town of
Southampton, and empowered such Trustees to sell, lease or partition the same. In 1831, the
Legislature passed another law re-affirming the rights and privileges granted by the Dongan Charter
and providing as follows:

"Sec. 5. The said trustees shall have the sole control over all the fisheries, fowling, sea
weed, waters and productions of the waters within the said town, not the property of individuals,
and all the property, commodities, privileges and franchises granted to them by the charter of
Governor Dongan, in one thousand six hundred and eighty-six, except so far as abrogated, changed
and altered by the laws of this state, passed in conformity to the constitution and not now belonging
to individuals nor to the proprietors, by virtue of an act entitled 'An act relative to the common and
undivided lands and marshes in Southampton, in the county of Suffolk’, passed April 15th 1818; and
they have power to make rules, orders and by-laws for the management thereof and the regulation
of their affairs, and to impose such penalties on any person offending against such rules, orders or
by-laws, or any of them, as they shall deem meet and proper; such penalty shall not exceed the sum
of fifty dollars for any one offence;

which penalty may be sued for and recovered in an action of debt, with costs, in the name of the
said trustees, in their corporate capacity, in any court having cognizance thereof."

The foregoing plainly shows the legal situation regarding Mecox Bay. It is evident that the
title to the waters and the land thereunder is in the town, and that for over two centuries, under the
royal charters, as confirmed by legislation of the State, the town has exercised continuously acts of
ownership, leasing the fisheries and regulating the taking of fish, clams and oysters from the bay;
and the town, in passing the ordinance under which the defendant took the clams in question, was
only continuing the exercise of its rights which had been carried on for a long period of time.
Nevertheless, the respondent claims that section 322 of the Conservation Law applies to Mecox Bay
in spite of the provisions of the charters and the acts of the Legislature giving to the town the sole
control over all the fisheries, etc., within said town. The Attorney General states in his brief that, in
so far as the grant of the land and the shellfish is concerned, it is a private grant, and the State may
not be able to disturb the ownership, but in regard to the management by the State and making this
property subject to general public law the State retained full power. The State evidently admits the
ownership in the town of the lands and waters of Mecox Bay and even the clams living in the sand
underneath the water, but argues that the State may still legislate as to the management of this
property in the exercise of the police power. In the first place there is apparently no reason shown
for the exercise of the police power in preventing the taking of clams in Mecox Bay. Furthermore,
even if the State had such power reserved in spite of the royal charters, it apparently ceded such
power when it passed the Act of 1831, giving to the Trustees of the town the sole control over all the
fisheries, etc., within the town. Putnam, J. writing in Peo. ex rel. Squires y. Hand (158 App.Div.
510), states that, as to lands and estates, when the States cedes waters and lands it cannot retake
them, and he quotes Chief Justice Marshall in the Dartmouth College case to the effect that a grant
amounts to an extinguishment of the right of a grantor and implies a contract not to reassert that
right. The Attorney General insists that the royal charters and the Acts of the Legislature referred to
did not grant to the town the sovereign right of legislation in the conservation of aquatic life. A
number of cases are cited; among them Phelps v. Racey (60 N.Y. 10); Barrett v. State of New York
(220 N.Y. 423); Silz v. Hesterberg (221 U.S. 31, affirming 184 N.Y. 126); Miller v. McLaughlin (281
U.S. 261); Gratz v. McKee (258 Fed.Rep, 335); Matter of Fishway, Town of Deposit (13] App.Div.
403).

These cases have to do with migratory wild game and fish, including shellfish in the
category of fish, and do not appear to be in point. Mecox Bay is entirely land-locked, with no
Case 2:18-cv-03648-SJF-SIL Document 84-5 Filed 11/18/19 Page 86 of 91 PagelD #: 1261

outlet, and it is wholly owned by a single party, to wit, the town. The argument of the Attorney
General is that clams are generally classified as a kind of fish, and fish, because of their migratory
character, are classed as ferae naturae and that their ownership while in a state of freedom is in the
State in its sovereign capacity, and ownership thereof may not be claimed by any particular
individual. The appellants, however, point out that clams are not migratory; that they never move
and are not at all like fish and cannot be classified as ferae naturae. The appellants’ counsel states
that the only case he has been able to find which discusses the proper classification of clams is
Sequim Bay Canning Co, v. Bugge (49 Wash. 127). This action was brought to enjoin the
defendants from trespassing on certain lands for the purpose of taking and removing clams, which
lands had been leased to the plaintiff. The defendant claimed that the lease did not give to the
plaintiff a right to take clams superior to that of the public. Upon appeal, the Supreme Court of the
State of Washington held for the plaintiff, Chief Justice Hadley stating in his opinion as follows:
"..the gathering and taking of clams requires a digging down in the soil, a contact with and
disturbance of the land itself. Even if clams should be classified as fish under the term "shellfish",
as suggested by respondents, still they cannot be taken by the use of any methods exercised in the
prosecution of the common right of fishing in the waters. Clams ordinarily live in the soil under the
waters, and not within the waters. It is true they derive a part of their sustenance from the sea
during the times the waters overspread the lands; but at other times they live, not merely upon, but
actually within the land. They therefore, ina very material sense, belong with the land. When
taken they must be wrenched from their beds, made well down in the soil itself. It must follow
therefore that, if the state has authority to invest one with the private ownership of the tide lands,
such investiture must carry with it the right to exercise dominion and ownership over what is upon
the land, and especially over things so closely related to the soil as clams.

The appellants also cite People v. Conrad (125 Mich. 1). In this case, the defendant, with
others owned a lake, covering over fifteen acres, which had no inlet or outlet. Permission was
obtained from all the owners to spear fish in the lake, for which they were arrested and tried under a
statute which prohibited the spearing of fish in any of the inland lakes of the State. The Court held
that the statute did not apply to this privately owned lake, and in the opinion it was stated: "This
lake is private property. Its owners have entire control over it, and the right to fish in it. If it were
connected with other lakes and streams, so that fish might pass in and out of it, others than the
owners Would then have an interest in the protection of the fish in the lake. This act cannot be
construed to include private ponds or lakes, in which the public have no interest,"

Another case cited by the appellants is State v, Roberts (59 N. H. 256), in which the Court
held that the State Legislature had a perfect right to regulate and protect the public right to have
migratory fish pass up and down the rivers and streams. It also said as follows: “But while the
legislature has power to regulate and limit the time and manner of taking fish in waters which are
public-breeding places or passage-ways for fish, it has not assumed to interfere with the privileges
of the owners of private ponds having no communication through which fish are accustomed to pass
to other waters. Such ponds, whether natural or artificial, are regarded as private property, and the
owners may take fish therefrom whenever they choose, without restraint from any legislative
enactment, since the exercise of this right in no way interferes with the right of others."

I do not believe that clams can be classified as ferae naturae, and as to game and fish, so
classed, | cannot find that the courts have upheld the right of the State to legislate over them when
found upon private property, unless they were in streams or other waters from which they might
escape. An interesting case cited by the appellants is Smith v. Odell (234 N.Y. 267). This was an
action brought to cancel two leases given by the Trustees of the Freeholders and Commonalty of the
Town of Brookhaven to one Kreamer, covering lands lying under water in the Great South Bay, and
the leases were given for the sole purpose of permitting the lessce to shoot wild fowl on said water:
and the Court of Appeals held that the title to the land leased was in the Trustees under the ancient
charters (and these charters were similar to those governing Southampton Town), and upheld the
power of the town to make the leases. [t does not appear whether the leases given were in violation
Case 2:18-cv-03648-SJF-SIL Document 84-5 Filed 11/18/19 Page 87 of 91 PagelD #: 1262

of any of the conservation laws of the State, but no qualification, other than the right of the public to
use the water for navigation, seems to be made in the opinion in this case of the absolute power of
the Trustees to make the leases. In my judgment, the town in the present case has the absolute right
under the ancient charters to control and manage Mecox Bay and its productions, and if there was
any right reserved to the State to exercise its police powers over these waters it ceded such right
when, by the Act of 183], it gave to the town the sole right to control the fisheries, waters and
production of the waters within the Town of Southampton. If I am right in this conclusion, it is
unnecessary to discuss the other points raised by the appellants.

The judgment in each case should be reversed upon the law, with costs, and the complaint
dismissed, with costs.

[59 E. People of the State of New York, respondents, v. Richard Miller and The Trustees
of the Freeholders and Commonalty of the Town of Southampton, appellants.

Judgment reversed on the law, with costs, and complaint dismissed, with costs, Findings
of fact and conclusions of law inconsistent herewith are reversed and new findings and conclusions
will be made to support this decision. Opinion by Young, J. Lazansky, P. J. Kapper and Hagarty,
JJ., concur. Carswell, J., dissents.

Settle order on notice.

THE JESSUP BRIDGE CASE.
From the Trustees Records, Vol. III, Page 127.

In December, 1899, the Court gave a decision concerning the long litigation of the Jessup
bridge case, at Westhampton. The decision was a very important one, and in the opinion of many,
sustains a contention of old residents that Southampton is a separate "State" or government of its
own, and could have set up, years ago, had it desired to do so, as a separate corporation, also that
"rights" granted in the old Patent are of more importance even today than many of the present
generation (1899) think.

The Jessup bridge case occupied the public mind for years. The Court reversed the
opinion of lower Courts.

Jessup secured permission to build, and built a draw bridge to connect tracts of mainland
and ocean beach that he owned. Soon after he had built the structure and finished the draw bridge,
it occurred to him that he could make the bridge more permanent by filling in the spaces between
the piles with dirt and stones. Suits were instituted in the Courts, among them an action by the
Attorney General. All of them were carried to the Court of Appeals, and Mr. Jessup was beaten.
The Court directed the sheriff to remove the Jessup bridge.

The judgment was supposed to be final and to establish the right of Southampton town
under old Colonial charters. The Court held that these rights were legally conferred before the State
of New York, or the United States, had an existence: that these rights have been continued and
protected by the constitution of the State. The Court held that land, including lands under water,
and also the waters themselves within the limits of the Town of Southampton, were not vested in
the English government in trust for the people at the time of the revolution, but were vested in the
Town of Southampton by charters granted nearly one hundred years before the War of the
Revolution, and that the town had a distinct political existence long before the creation of the State
Case 2:18-cv-03648-SJF-SIL Document 84-5 Filed 11/18/19 Page 88 of 91 PagelD #: 1263

Exhibit C
Case 2:18-cv-03648-SJF-SIL Document 84-5 Filed 11/18/19 Page 89 of 91 PagelD #: 1264

 

JUSTICE COURT: TOWN OF SOUTHAMPTON cf
COUNTY OF SUFFOLK: STATE OF NEW YORK i -
oS
Po:
PEOPLE OF THE STATE OF NEW YORK, “SS
Case No.: 17-7008 _
-against- it
Hon. Gary J. Weber, T.J. wo
DAVID T. SILVA,
DEFENDANT’S REPLY
SUPPORT OF MOTION TO
DISMISS

 

 

REPLY FACTS

The People fail to oppose the free trade provision of the 1664 Fort Albany Treaty,
annexed to Defendant’s motion, also known as, Articles between Col. Cartwright and the New
York Indians, Documents Related to the Colonial History of the State of New York, v. IU, pp. 67-
68, and retained right to fish in ceded territory under the 1659 Wyandanch Deed, Records of the
Town of Southampton, v.1, p. 162.

The People further fail to oppose the judgments and orders annexed to Defendant’s
motion showing that Shinnecock fishing citations have consistently been dismissed: the Decision
by the Hon. Deborah Kooperstein, dated January 28, 2009, from People of the State of New York
v. Salvatore J. Ruggiero, Case No. 08-101350, Southampton Town Justice Court, People v
Gerrod T. Smith, Case No. 08-101351, People v. Jonathan K. Smith, Case No. 09-031419, and
People v. Jonathan K. Smith, cv-09-0571 (NYED).

The People fail to show how exhibits A and B, merely maps, have any legal significance
relating to the water boundaries of the Shinnecock Indian Reservation. The People fail to show
how exhibit C, a partially reproduced Surrogate’s Court decision, Jn re Brenner, has any legal

significance or precedential value: Said trespassing case involved a land boundary dispute, not a
Case 2:18-cv-03648-SJF-SIL Document 84-5 Filed 11/18/19 Page 90 of 91 PagelD #: 1265

water boundary dispute, the Shinnecock Indian Nation is a necessary party to any litigation
involving its Reservations rights, was not a party to the case, and a Surro gate Court decision has
no precedential value on this court. The People fail to show how exhibit D, E, or F,
reproductions of the 1686 Dongan Patent, 1659 Quogue Purchase, and a 1640 Indian deed,
abrogates or extinguishes any asserted rights under the free trade provision of the 1664 Fort
Albany Treaty or the right to fish in ceded territory under the 1659 Wyandanch Deed, or how
said documents otherwise abrogates any aboriginal fishing rights.

The People further fail to show the legal significance of Exhibit G, a Second Dept.
decision in People v, Miller et al, when the Shinnecock Indian Nation, a necessary party to any
litigation involving its Reservation rights, was not a party to the case.

The People further fail to show the legal significance of Exhibits H and I, eel papers,
when the papers do not have a bearing on Reservation rights.

REPLY ARGUMENT

The People’s exhibits annexed to their response have no legal bearing on the water
boundary lines of the Shinnecock Indian Reservation, nor on reserved fishing rights in ceded
territory, and merely show the continuing confusion in the People’s mind on jurisdiction in
Shinnecock Bay. By no stretch of the imagination do the People show jurisdiction beyond a

reasonable doubt. Defendant otherwise relies on his opening memorandum.

Dated: December 18, 2017
New York, New York
Case 2:18-cv-03648-SJF-SIL Document 84-5 Filed 11/18/19 Page 91 of 91 PagelD #: 1266

Respectfully submitted,

MOORE Va LAW PLLC

Be Ai ah Pre

Scott M. Moore, Esq.

Rockefeller Center

45 Rockefeller Plaza, 20th Floor

New York, New York 10111

(212) 332-3474

(smm@milopc.com)

Attorneys for Defendant, David T. Silva

 
